Exhibit 10.36

LEASE AGREEMENT

This Lease Agreement (“Lease”), dated as of September 7, 2006, is made and
entered into by Christensen Holdings, L.P., a California limited partnership
(“Landlord”), and Silicon Graphics, Inc., a Delaware corporation (“Tenant”).

1. Demise. In consideration of the rents and all other charges and payments
payable by Tenant, and for the agreements, terms and conditions to be performed
by Tenant in this Lease, LANDLORD DOES HEREBY LEASE TO TENANT, AND TENANT DOES
HEREBY LEASE FROM LANDLORD, the Premises described below (the “Premises”), upon
and subject to the agreements, terms and conditions of this Lease for the Term
hereinafter stated.

2. Premises. The Premises demised by this Lease are approximately 128,154
rentable square feet of space, as shown on Exhibit A attached hereto, in that
certain single-story building (“Building”) at 1140 - 1154 East Arques Avenue,
Sunnyvale, California, together with the non-exclusive right to use (i) the
Outside Areas (as defined below) of the Property (as defined below) to the
extent set forth in Paragraph 43 below, and (ii) parking set forth in Paragraph
44 below in common with other tenants and occupants of the Property. The
Building and the adjacent buildings commonly known as 1130, 1188 and 1198 East
Arques Avenue (the “Adjacent Buildings”) constitute part of a larger
office/research and development park commonly known as 1130-1198 East Arques, as
more particularly shown on Exhibit B attached hereto, with a total building area
of approximately 305,846 rentable square feet (collectively, the “Property”).
The parties agree to the square footage figures set forth in this Paragraph 2
notwithstanding that the actual rentable square footage of the Premises (and the
portions thereof) may be more or less than that specified.

3. Term.

(a) Commencement Date. The term of this Lease (“Term”) shall be sixty
(60) months commencing on the Commencement Date (as defined below), unless
sooner terminated and subject to any extensions granted hereunder. The
“Commencement Date” of this Lease shall be the earlier of (i) substantial
completion of the Tenant Improvements (as defined below) and the Additional Work
(as defined below), and (ii) the date that Tenant commences occupancy and use of
the Premises for the purpose of conducting Tenant’s business operations therein
(the commencement of such occupancy and use shall be deemed to constitute
“possession” for purposes of this Lease and Tenant shall not be deemed to be “in
possession” of the Premises prior to the commencement of such occupancy and
use). For purposes of this Lease, the date of “substantial completion” of the
Tenant Improvements and Additional Work shall be the date that all of the
following has occurred: (i) the Tenant Improvements and Additional Work are
complete except for minor items of adjustment or repair of the type commonly
found on an architect’s punchlist which would not materially interfere with
Tenant’s use and enjoyment of the Premises for their intended purpose; (ii) the
City of Sunnyvale has approved the Tenant Improvements and Additional Work in
accordance with its building code, evidenced by its completion of a final
inspection and written approval of such improvements as so completed in
accordance with the building permit(s) issued for the Tenant Improvements and/or
Additional Work. If the Commencement Date is other than the first day of a
calendar month and/or if the expiration date of this Lease is other than the
last day of a calendar month,



--------------------------------------------------------------------------------

Rent (as defined below) shall be prorated for the month in which the
Commencement Date or expiration date, as applicable, occurs on the basis of the
number of days that Tenant had possession of the Premises during such calendar
month.

(b) Commencement Date Memorandum. When the actual Commencement Date is
determined, the parties shall execute a Commencement Date Memorandum setting
forth the Commencement Date and the expiration date of this Lease (which
expiration date shall be sixty (60) months following the Commencement Date) in
the form shown in Exhibit C.

(c) Tenant Delays. If the Commencement Date has not occurred on or before
January 1, 2007 due to Tenant’s failure to complete the Tenant Improvements
(provided that, at such time, the Additional Work shall have been completed as
required hereunder, and provided further that such failure is not otherwise
caused by Landlord’s breach of any of its obligations under this Lease (and with
respect to which Tenant shall have given Landlord written notice within ten
(10) days after Tenant becomes aware of such breach) or by the negligence or
willful misconduct of Landlord or its Agents) then, beginning on January 1, 2007
and continuing on the first day of each calendar month thereafter until the
Commencement Date, Tenant shall pay to Landlord the Base Rent set forth in
Paragraph 4(a) and the Additional Rent set forth in Paragraph 4(b).

(d) Early Access.

(1) Upon execution and delivery of this Lease (and prior to the Effective Date
(as defined below) and the Commencement Date), Tenant shall be permitted to
enter the Premises for the purpose of commencing (and after the Effective Date,
completing) the Tenant Improvements (following approval of the same by Landlord)
and installing Tenant’s furniture, fixtures (including, without limitation,
cable installation) and equipment and otherwise preparing the Premises for
Tenant’s occupancy. For purposes of this Paragraph 3(d), the period prior to the
Effective Date shall be referred to as the “Early Access Period.” Such entry
onto the Premises prior to the Commencement Date shall be at Tenant’s sole risk
and subject to all the terms and provisions hereof, except for the payment of
Rent which shall not commence until the Commencement Date; provided, however,
that Tenant’s entry onto the Premises during the Early Access Period shall be
subject only to those provisions in this Lease relating to the construction and
installation of the Tenant Improvements and to the other provisions set forth in
this Paragraph 3(d). Notwithstanding the foregoing, Tenant shall pay prior to
delinquency the cost of any utility services provided to Tenant during the Early
Access Period and at any time prior to the Commencement Date, which payment
shall be made directly to the utility service provider. Landlord shall have the
right to impose such additional reasonable conditions on Tenant’s early entry as
Landlord shall deem appropriate.

(2) During the Early Access Period, (i) Landlord shall maintain the insurance
required to be maintained by Landlord pursuant to Paragraph 13 and Tenant shall
maintain commercial liability insurance in such form and in such amount as
required under Paragraph 14(a), (ii) Tenant shall indemnify, defend and hold
harmless Landlord and its Agents (as defined below) against and from any and all
claims, liabilities, judgments, costs, demands, causes of action and expenses
(including, without limitation, reasonable attorneys’ fees) (collectively,
“Claims”) arising from the construction and installation of the Tenant
Improvements by Tenant or any other activity done, permitted or suffered by
Tenant, its Agents

 

2



--------------------------------------------------------------------------------

or independent contractors in and about the Premises, the Building or the
Property and/or with respect to any action or proceeding brought on account of
the foregoing, and (iii) Landlord shall indemnify, defend and hold harmless
Tenant and its Agents against and from any and all Claims arising from the
negligence or willful misconduct of Landlord or its Agents and/or with respect
to any action or proceeding brought on account of the foregoing. If any action
or proceeding is brought against Landlord or Tenant, as the case may be, by
reason of any Claim against such party, upon written notice from the party
against whom any such Claim is brought, the other party shall defend the same at
its expense by counsel reasonably satisfactory to the party against whom any
such Claim is brought. The foregoing indemnity shall not relieve any insurance
carrier of its obligations under any policies required to be carried by either
party to the extent that such policies cover the peril or occurrence that
results in the Claim that is subject to the foregoing indemnity. The foregoing
indemnity shall be effective only during the Early Access Period and shall
survive the termination of the parties’ obligations pursuant to subparagraph
(3) below.

(3) Notwithstanding the terms and provisions of Paragraph 47, the terms and
provisions of this Paragraph 3(d) shall be effective and otherwise binding upon
the Landlord and Tenant immediately upon execution and delivery of this Lease by
Landlord and Tenant; provided, that, if the Effective Date has not occurred on
or prior to September 20, 2006 and, as a result, either party shall have elected
to terminate this Lease pursuant to Paragraph 47, Tenant shall cease all work
with respect to the Tenant Improvements and, upon Landlord’s request, remove any
Tenant Improvements installed by Tenant and repair any damage and perform any
restoration work caused by such removal within ten (10) days following the
cessation of such work (the “Early Access Restoration”). Upon completion by the
Tenant of the Early Access Restoration (and subject to the survival of the
indemnities as provided in subparagraph (2) above), the parties hereto shall
have no further obligations under this Paragraph 3(d).

(4) Upon execution and delivery of this Lease, Tenant shall remit to Landlord a
deposit in the amount of $153,400 (the “Early Access Deposit”) which shall
constitute a security deposit for the performance by Tenant of any Early Access
Restoration which it may be obligated to perform pursuant to subparagraph
(3) above. If Early Access Restoration is required hereunder and Tenant fails to
complete and pay for the cost of such Early Access Restoration as required under
subparagraph (3) above, then Landlord shall be entitled to apply all or any
portion of the Early Access Deposit to the payment of any costs or expenses
incurred by Landlord to complete any Early Access Restoration which has not been
completed and/or paid for by Tenant. Notwithstanding the foregoing, Tenant’s
obligation to perform any Early Access Restoration and pay for the cost of same
shall not be limited to the amount of the Early Access Deposit. If the Effective
Date shall have occurred and as a result, no Early Access Restoration shall be
required hereunder, then the Early Access Deposit shall be applied to or
credited against the payment of Base Rent and Additional Rent for the first
month of the Term which is due and payable by Tenant pursuant to Paragraph 4(a).

4. Rent.

(a) Base Rent. Tenant shall pay to Landlord, in advance on or before the first
day of each calendar month of the Term, without further notice or demand and
without offset or deduction, the monthly installments of rent specified below
(“Base Rent”):

 

Months of Term

  

Base Rent

  1 through 12

  

$125,206/month ($.977 prsf)

13 through 24

  

$130,333/month ($1.017 prsf)

25 through 36

  

$135,459/month ($1.057 prsf)

37 through 48

  

$140,585/month ($1.097 prsf)

49 through 60

  

$145,711/month ($1.137 prsf)

 

3



--------------------------------------------------------------------------------

Within five (5) calendar days after the Effective Date, Tenant shall pay to
Landlord the Base Rent and Additional Rent for the first month of the Term (such
Additional Rent to be estimated on the assumption that the Term will commence on
or about December 1, 2006). If the Commencement Date is other than the first day
of a calendar month, Landlord will prorate the first month’s Base Rent and
Additional Rent paid to Landlord and apply any credit to which Tenant may be
entitled to the Base Rent and Additional Rent due on the first day of the
following calendar month. Rent shall be paid to Landlord at its address noted
herein, or at any other place Landlord may from time to time designate by
written notice to Tenant pursuant to Paragraph 32.

(b) Additional Rent. In addition to the Base Rent, Tenant shall pay to Landlord,
in accordance with this paragraph and without duplication, Tenant’s
proportionate share as specified below of the following items (collectively,
“Additional Rent”). Tenant’s share shall be adjusted if at any time during the
term of this Lease, including any Option Period, if applicable, Tenant is
leasing more or less than the original Premises leased by Tenant as of the date
of this Lease.

(1) Taxes and Assessments. All real estate taxes and assessments applicable to
the Property during the Term of this Lease (“Taxes and Assessments”). Taxes and
Assessments shall mean any form of assessment, license, fee, levy, penalty (but
only if a result of Tenant’s delinquency in payment of Additional Rent), or tax
(other than net income, estate, succession, inheritance, transfer or franchise
taxes) imposed by any authority having the direct or indirect power to tax or by
any city, county, state or federal government or any improvement or other
district or division thereof, whether such tax is (i) determined by the area of
the Premises, the Building or the Property, or any part thereof or the Rent and
other sums payable hereunder by Tenant, including, but not limited to, any gross
income or excise tax levied by any of the foregoing authorities with respect to
receipt of any Rent due under this Lease; (ii) upon any legal or equitable
interest of Landlord in the Premises, the Building or the Property, or any part
thereof; (iii) upon this transaction or any document to which Tenant is a party
creating or transferring any interest in the Premises, the Building or the
Property; (iv) levied or assessed in lieu of, in substitution for, or in
addition to, existing or additional taxes against the Premises, the Building or
the Property, whether or not now customary or within the contemplation of the
parties; or (v) a surcharge against the parking area. Tenant and Landlord
acknowledge that Proposition 13 was adopted by the voters of the State of
California in the June, 1978 election and that assessments, taxes, fees, levies
and charges may be imposed by governmental agencies for such purposes as fire
protection, street, sidewalk, road, utility construction and maintenance, refuse
removal and for other governmental services which may formerly have been
provided without charge to property owners or occupants. It is the intention of
the parties that all new and increased assessments, taxes, fees, levies and
charges due to Proposition 13 or any other cause are to be included within the
definition of real property taxes for purposes of this Lease.

 

4



--------------------------------------------------------------------------------

Tenant acknowledges that the Building and other buildings within the Property
constitute a single tax parcel. Accordingly, the Building shall be allocated a
portion of the Taxes and Assessments for the Property based upon:

(A) the assessed value of the Building as indicated by the tax assessor’s
records plus

(B) 52.181% of the assessed value of the land plus

(C) its proportionate share of special assessments based on the total of the
assessed value of the Building under clause (A) above and the assessed value of
the land allocated to the Building under clause (B) above compared to the total
assessed value of the Property.

These determinations shall be made by Landlord from the respective valuations
assigned in the assessor’s work sheet or such other information as may be
reasonably available. Landlord’s reasonable determination thereof, in good
faith, shall be conclusive (absent manifest error). If the assessed value of the
Building and/or the Property is increased by the inclusion therein of a value
placed upon the personal property or improvements of the Tenant, and if Landlord
pays the taxes based on such increased assessment, then Tenant shall, upon
demand, repay to Landlord the portion of such taxes resulting from such increase
in assessment. In the event the Premises and any improvements installed therein
by Tenant or Landlord, for the benefit of Tenant, are valued by the assessor
disproportionately higher or lower than those of other tenants in the Building
or the Property, Tenant’s percentage share shall be readjusted upwards or
downwards accordingly, and Tenant agrees to such readjusted percentage share.
Such determination shall be made by Landlord from the respective valuations
assigned in the assessor’s work sheet or such other information as may be
reasonably available. Landlord’s reasonable determination thereof, in good
faith, shall be conclusive (absent manifest error).

(2) Insurance Costs. All insurance premiums payable with respect to the
Building, including premiums for special form coverage for the Building
(including the cost of any earthquake insurance, if Landlord elects to maintain
such coverage, such cost, however, not to exceed 150% of the cost of special
form coverage for the Building during the same policy period), commercial
general liability insurance, other insurance as Landlord deems reasonably
necessary and any deductibles paid under policies of any such insurance
(collectively, the “Insurance Costs”). To the extent that Landlord maintains
insurance under one or more master policies, Landlord shall provide Tenant with
satisfactory evidence of its allocation (and the methodology therefor) of the
cost of any such master policies and/or deductibles paid thereunder to Tenant.

Tenant’s share of the Insurance Costs shall be the percentage determined by
dividing the rentable area of the Premises by the total rentable area of the
Building plus the rentable area of the building at 1130 East Arques Avenue,
which the parties agree shall be 78.28%. In the event the Premises and any
improvements installed therein by Tenant or

 

5



--------------------------------------------------------------------------------

Landlord, for the benefit of Tenant, are valued disproportionately higher or
lower than those of tenants in the building at 1130 East Arques Avenue, Tenant’s
share shall be readjusted upwards or downwards accordingly, and Tenant agrees to
such readjusted share. Such determination shall be made by Landlord from
information as may be reasonably available. Landlord’s reasonable determination
thereof, in good faith, shall be conclusive (absent manifest error).

(3) Outside Area Expenses. All costs to operate, manage, maintain, repair,
replace, supervise, insure (including provision of general liability insurance)
and administer the Outside Area including, but not limited to, watering,
fertilizing, landscaping, tree work, spraying, plant and tree replacement,
lighting, signage (other than signage specific to any particular tenant of any
portion of the Property), repair and replacement of paving and sidewalks,
drainage, fossil filters, P.I.V.’s, trash pickup and disposal, clean-up and
sweeping; fire line and water therefor; and any parking charges or other costs
levied, assessed or imposed by, or at the direction of, or resulting from
statutes or regulations, or interpretations thereof, promulgated by any
governmental authority or insurer in connection with the use or occupancy of the
Outside Area and/or the Property (collectively, “Outside Area Expenses”).

Tenant’s share of the Outside Area Expenses shall be that percentage determined
by dividing the rentable area of the Premises by the total rentable area of all
buildings on the Property which the parties agree shall be 41.90% as of the date
of this Lease.

(4) Maintenance and Repair of Building. Except as provided otherwise below, all
costs to maintain, repair, and replace the Building including but not limited to
the roof coverings, the floor slabs, the exterior glass and the exterior walls
(including the painting and crack sealing thereof) of the Building, all utility
and plumbing systems, and fixtures and equipment located on the outside of the
Building and all costs associated with the maintenance, repair, installation,
and replacement of Building alarm systems (if any) and fire detection systems,
back flow systems and testing, fire line monitoring, washing and cleaning of
exterior window and wall surfaces of the Building, and any alterations or
improvements to the Building which are required to be made in order to comply
with laws effective after the Commencement Date, and any parking charges or
other costs levied, assessed or imposed by, or at the direction of, or resulting
from statutes or regulations, or interpretations thereof, promulgated by any
governmental authority or insurer in connection with the use or occupancy of the
Building (collectively, the “Maintenance and Repair Costs”). Notwithstanding
said provisions, Tenant’s share of the cost of any improvement or replacement to
the Building having a useful life of more than five years, which exceeds
$25,000, shall be amortized on a straight-line basis over its useful life
together with interest thereon at the rate of 10% per annum, and only the
amortized portion of such cost and interest shall be included in costs
recoverable by Landlord from Tenant hereunder. Also, notwithstanding anything to
the contrary, Landlord shall not recover from Tenant hereunder the costs of any
repair or replacement incurred in maintaining, repairing or replacing, for
structural integrity, the load-bearing part of any of the exterior walls (other
than for painting or crack sealing), the foundation, or the structural
components of the roof, unless such repair or replacement was necessitated
solely by the acts of Tenant.

(5) Management and Administration. Tenant’s share of the costs for management
and administration of the Building and the Property, including a property

 

6



--------------------------------------------------------------------------------

management fee, accounting, auditing, billing, postage, employee benefits, and
payroll taxes which share shall be in an amount equal to 3% of Tenant’s annual
Base Rent (collectively, the “Management Costs”).

(c) Payment of Additional Rent.

(1) Upon execution and delivery of this Lease, Landlord shall submit to Tenant
an estimate of Tenant’s applicable share of monthly Taxes and Assessments,
Insurance Costs, Outside Area Expenses, Maintenance and Repairs Costs and
Management Costs (collectively, the “Costs”) for the period between the
estimated Commencement Date (which, for purposes of this provision, shall be
estimated to be on or about December 1, 2006) and the following December 31 and
Tenant shall pay its applicable share of such estimated Costs (which amount
shall constitute Additional Rent) in advance on a monthly basis concurrently
with the payment of the Base Rent. Attached hereto as Exhibit D and solely for
informational purposes is a calculation of Additional Rent that would be payable
for the period from January 1, 2007 to December 31, 2007. Tenant shall continue
to make said monthly payments until notified by Landlord of a change therein. By
April 1 of each calendar year, Landlord shall provide to Tenant a statement
showing the actual Costs due to Landlord for the prior calendar year (both the
total of each of such Costs and Tenant’s share thereof as provided for herein),
prorated from the Commencement Date during the first year. If the total of the
monthly payments of Additional Rent made by Tenant for the prior calendar year
(or portion thereof during which this Lease was in effect) is less than the
actual Costs chargeable to Tenant for such prior calendar year in accordance
with the terms hereof, then Tenant shall pay the difference in a lump sum within
thirty (30) days after receipt of such statement from Landlord. Any overpayment
by Tenant of Additional Rent for the prior calendar year shall be credited to
the payment of the next due monthly installment(s) of Additional Rent.

(2) The actual Costs for the prior calendar year shall be used as the basis for
the calculation of Tenant’s monthly payment of estimated Additional Rent for the
current year, subject to adjustment as provided above and known to Landlord,
except that in any year in which resurfacing of the parking area, exterior
painting, or material roof repairs or other work are planned to be undertaken
and paid for in such year, Landlord may include the estimated cost of such
planned work (to the extent that such estimated cost is expected to be paid for
in such year) in the estimated monthly Costs for purposes of determining
Additional Rent payable hereunder.

Landlord shall make a final determination of Costs for the year in which this
Lease terminates as soon as possible after termination. Tenant shall remain
liable for payment of any Additional Rent due to Landlord in excess of the
Additional Rent previously paid by Tenant, and, conversely, Landlord shall
promptly return to Tenant any overpayment of Additional Rent, even though the
Term has expired and Tenant has vacated the Premises. Failure of Landlord to
submit statements as called for herein shall not be deemed a waiver of Tenant’s
obligation to pay Additional Rent as herein provided.

(d) General Payment Terms. The Base Rent, Additional Rent and all other sums
payable by Tenant to Landlord under this Lease are referred to as the “Rent.”
All Rent shall be paid without deduction, offset or abatement in lawful money of
the United States of America. Rent for any partial month during the Term shall
be prorated for the portion thereof falling due within the Term.

 

7



--------------------------------------------------------------------------------

5. Late Charge. Notwithstanding any other provision of this Lease, Tenant hereby
acknowledges that late payment to Landlord of Rent due hereunder will cause
Landlord to incur costs not contemplated by this Lease, the exact amount of
which will be extremely difficult to ascertain. If any Rent due from Tenant is
not received by Landlord or by Landlord’s designated agent within five (5) days
after the date such Rent is due, then Tenant shall pay to Landlord a late charge
equal to six percent (6%) of such overdue amount, plus any attorneys’ fees
incurred by Landlord by reason of Tenant’s failure to pay Rent when due
hereunder. Landlord and Tenant hereby agree that such late charges represent a
fair and reasonable estimate of the cost that Landlord will incur by reason of
Tenant’s late payment. Landlord’s acceptance of such late charges shall not
constitute a waiver of Tenant’s default with respect to such overdue amount or
estop Landlord from exercising any of the other rights and remedies granted
under this Lease.

Initials:

Landlord     HC                    Tenant     DM        

6. Security Deposit.

(a) On or prior to October 5, 2006, Tenant shall deposit with Landlord a
security deposit in the amount of Nine Hundred Twenty Thousand Four Hundred
Dollars ($920,400) (the “Security Deposit”) as security for the full and
faithful performance of each and every term, covenant and condition of this
Lease. The Security Deposit may be in the form of an unconditional, irrevocable,
letter of credit issued by a national bank or other credit provider reasonably
acceptable to Landlord (the “LOC Provider”) and in form reasonably acceptable to
Landlord providing for payment in whole or in part at a location in San Mateo
County against presentation of Landlord’s drafts at site without conditions,
except as stated below, for the benefit of Landlord (the “Security LOC”). The
Security LOC shall provide, among other things, that (i) Landlord shall have a
right to draw down an amount up to the stated amount of the Security LOC upon
presentation to the LOC Provider of Landlord’s statement that (i) either (1) an
Event of Default has occurred under the Lease or (2) Tenant has failed to pay
Base Rent or Additional Rent within three (3) calendar days after the due date
thereof, and that, in either case, such amount is due and payable to Landlord
under the terms and conditions of this Lease, and (ii) the Security LOC will be
honored by the LOC Provider without inquiry as to the accuracy thereof. The
Security LOC shall be maintained in effect in the amount required hereunder,
whether through replacement, renewal or extension, through the date that is
thirty (30) days after the expiration of the term of this Lease. If Tenant
obtains a Security LOC with an expiration date earlier than the date set forth
in the preceding sentence, Tenant shall deliver a new Security LOC in the amount
required hereunder or a certificate of renewal or extension to Landlord at least
thirty (30) days prior to the expiration of the Security LOC. Failure to timely
deliver such new Security LOC or certificate of renewal or extension to Landlord
shall entitle Landlord to draw upon the Security LOC in full, and to retain the
cash proceeds thereof as a cash security deposit for the performance of Tenant’s
obligations under this Lease and in accordance with the provisions hereof
applicable to a cash Security Deposit. In the event that Tenant has provided the
Security Deposit in cash, it may at any time thereafter substitute a Security
LOC therefor in a stated amount equal to the cash deposit (in which event, the
cash deposit shall be returned to

 

8



--------------------------------------------------------------------------------

Tenant upon delivery to Landlord of the Security LOC), and in the event that
Tenant has provided the Security Deposit in the form of a Security LOC, it may
at any time thereafter substitute cash therefor in an amount equal to the then
required stated amount of the Security LOC (in which event, the Security LOC
shall be returned to Tenant for cancellation upon delivery of the cash deposit).

(b) Landlord shall be permitted to make partial draws on the Security LOC and
may use and apply the whole or any part of the Security Deposit as may be
reasonably necessary (a) to remedy Tenant’s default in the payment of any Rent,
(b) to repair damage to the Premises caused by Tenant and which damage is not
otherwise repaired by Tenant as required under the terms of this Lease, (c) to
clean the Premises upon termination of this Lease if Tenant has otherwise failed
to do so as required pursuant to the terms of this Lease, (d) to reimburse
Landlord for the payment of any amount which Landlord may reasonably spend or be
required to spend by reason of Tenant’s default hereunder, or (e) to compensate
Landlord for any other loss or damage which Landlord may suffer by reason of
Tenant’s default hereunder and for which Tenant is liable hereunder including,
without limitation, those damages provided for in California Civil Code
Section 1951.2 and any successor statutes providing for damages in the event of
the termination of a lease due to a default by the tenant thereunder, and those
damages provided by any other provision of applicable law now or hereafter in
force or provided for in equity. If Landlord draws upon all or any portion of
the Security LOC for the foregoing purposes, Tenant shall, within five (5) days
after written demand therefor, deliver a Security LOC in the full amount
required hereunder (or an amendment to the existing Security LOC so that the
stated amount of the Security LOC is equal to the amount of the Security Deposit
required to be maintained hereunder). Tenant’s failure to timely deliver such
new Security LOC (or amendment to the existing Security LOC) shall be a material
default under this Lease and shall entitle Landlord to draw upon the balance of
the Security LOC in full and retain the cash proceeds thereof as collateral for
the performance of Tenant’s obligations under this Lease.

(c) As a material part of the consideration given by Tenant to Landlord to
induce Landlord to enter into this Lease, Tenant waives the provisions of
California Civil Code Section 1950.7, and all other provisions of law now in
force or that become in force after the date of the execution of this Lease,
that provide that Landlord may claim from a security deposit only those sums
reasonably necessary to remedy defaults in the payment of Rent, to repair damage
caused by Tenant to the Premises, or to clean the Premises. Landlord and Tenant
agree that Landlord may, in addition, claim those sums reasonably necessary to
compensate Landlord for any other foreseeable or unforeseeable loss or damage
caused by the acts or omissions of Tenant or Tenant’s officers, agents,
employees, independent contractors or invitees.

(d) Provided that all Rent due hereunder has been fully paid to Landlord, then
within thirty (30) days following the later of (i) the expiration of the Term,
and (ii) the date Tenant surrenders possession of the Premises to Landlord in
the condition required by the terms of this Lease, the Security Deposit or any
balance thereof shall be returned to Tenant or, at the option of Landlord, to
the last assignee of Tenant’s interest in this Lease. If Landlord uses or
applies all or any portion of the Security Deposit in accordance with the terms
of this Lease, within ten (10) days after written demand from Landlord, Tenant
shall restore the Security Deposit to the amount of the Security Deposit
immediately preceding any such use or application, and Tenant’s failure to do so
shall be a default under this Lease. No part of the

 

9



--------------------------------------------------------------------------------

Security Deposit shall be considered to be held in trust, to bear interest or
another increment for its use, or to be prepayment for any moneys to be paid by
Tenant under this Lease. In the event Landlord transfers its interest in this
Lease, Landlord shall transfer the then remaining amount of the Security Deposit
to Landlord’s successor in interest, and thereafter Landlord shall have no
further liability to Tenant with respect to such Security Deposit.

(e) Notwithstanding the foregoing or anything to the contrary contained herein,
the amount of the Security Deposit held by Landlord shall be reduced to Four
Hundred Sixty Thousand Two Hundred Dollars ($460,200) (the “Reduced Amount”) on
and as of the third anniversary of the Commencement Date (the “Reduction Date”),
provided that (i) as of the Reduction Date, no Event of Default then exists and
is continuing, (ii) Tenant’s audited year-end financial statements for the most
recent fiscal year ending prior to the Reduction Date reflect Revenues (as
defined below) of at least $300,000,000 and Profit Margin (as defined below) of
ten percent (10%) or more, calculated according to generally accepted accounting
principles, consistently applied (“GAAP”); (iii) Tenant’s balance sheet for the
most recent calendar month ending at least thirty (30) days prior to the
Reduction Date (the “Applicable Month”) shows cash or equivalent assets of at
least $70,000,000, (iv) Tenant’s current ratio (current assets to current
liabilities) for the Applicable Month is greater than 1.5, and (v) Tenant has
delivered to Landlord the financial statements of Tenant for the immediately
preceding fiscal year and for the Applicable Month, and, if necessary, detailed
calculations, demonstrating to Landlord’s reasonable satisfaction that the
conditions described in clauses (iii) and (iv) above have been satisfied (the
foregoing conditions described in clauses (i) through (v), inclusive being
referred to collectively as the “Reduction Conditions”). As used herein, the
term “Revenues” shall mean all revenue from the operations of Tenant’s business,
including, but not limited to, fee income, lease income, net equipment sales,
fixed assets rolling stock sales, intercompany management fees and other income
or other operating revenues derived by Tenant in accordance with GAAP
accounting. The term “Profit Margin” shall mean operating earnings (earnings
before income taxes) divided by Revenues, all calculated in accordance with
GAAP. Upon reduction of the Security Deposit to the Reduced Amount as provided
above, the balance of the Security Deposit (if in the form of a cash deposit)
then held by Landlord shall be returned to Tenant or, if the Security Deposit is
in the form of a Security LOC, the stated amount of the Security LOC shall be
reduced (by an amendment to the Security LOC which shall be approved by
Landlord) to the Reduced Amount; provided, that, at Tenant’s election, Tenant
may substitute the existing Security LOC with a replacement Security LOC in a
stated amount equal to the Reduced Amount and upon receipt of such replacement
Security LOC, Landlord shall return the original Security LOC to Tenant. Upon
reduction of the Security Deposit as provided above, Landlord shall return to
Tenant that portion of any cash Security Deposit held by Landlord in excess of
the Reduced Amount within fifteen (15) days following the later of (x) the
Reduction Date or (y) the date on which the Reduction Conditions have been
satisfied, failing which Landlord shall pay interest at the Interest Rate (as
defined below) on any cash amount to be returned until such cash amount has been
returned to Tenant. Notwithstanding the foregoing or anything to the contrary
contained herein, upon satisfaction of the Reduction Conditions, the Security
Deposit shall automatically be deemed to have been reduced to the Reduction
Amount regardless of whether or not the actual amount of the Security Deposit
then held by Landlord (whether in the form of cash or a Security LOC) is in
excess of the Reduction Amount.

 

10



--------------------------------------------------------------------------------

7. Intentionally Omitted.

8. Use of Premises.

(a) Permitted Uses. The Premises shall be used only for general office, customer
training and/or engineering research, including engineering labs for hardware
engineering and software development, and a portion of the Premises (not to
exceed the usable area of the Premises currently allocated for such use) may be
used as a cafe (the “Intended Use”) and for any other legally permitted uses as
reasonably approved by Landlord, all to the extent permitted by governmental
regulations. No printed circuit board manufacture or wafer fabrication shall be
permitted, or any activities involving Hazardous Materials (as defined below),
except that Tenant shall be permitted to use customary office products and
cleansers and minor quantities of cleaners and solvents in connection with its
business so long as such office products, cleansers, cleaners and solvents are
used, stored and disposed of in compliance with all applicable laws.

(b) Compliance with Governmental Regulations. Tenant shall, at Tenant’s expense,
faithfully observe and comply with all local, state and federal statutes, rules,
regulations, ordinances, requirements, and orders, now in force or which may
hereafter be in force pertaining to the Premises or Tenant’s use thereof,
including without limitation, any statutes, rules, regulations, ordinances,
requirements, or orders requiring installation of fire sprinkler systems or
removal of asbestos placed on the Premises by Tenant, whether substantial in
cost or otherwise, and all recorded covenants, conditions and restrictions
affecting the Property (collectively, “Private Restrictions”) now in force or
which may hereafter be in force; provided that no such future Private
Restrictions shall materially affect Tenant’s use and enjoyment of the Premises
or Property for the Intended Use and provided, that Tenant shall not be required
to make any structural changes to the Premises or the Building not otherwise
contemplated to be made by Tenant in connection with its Intended Use of the
Premises unless the requirement for such changes is imposed solely as a result
of any improvements or additions made or proposed to be made at Tenant’s
request. The final unappealable judgment of any court of competent jurisdiction,
or the admission of Tenant in any action or proceeding against Tenant, whether
Landlord be a party thereto or not, that Tenant has violated any such rule,
regulation, ordinance, statute or Private Restriction, shall be conclusive of
that fact as between Landlord and Tenant. Landlord represents that there are no
Private Restrictions currently in effect with respect to the Premises that
limit, restrict, impair or otherwise adversely affect Tenant’s use and enjoyment
of the Premises for the Intended Use or otherwise preclude, restrict or limit
Tenant’s ability to construct and install any of the Tenant Improvements.

9. Acceptance of Premises. Tenant acknowledges having inspected the Premises
prior to the execution and delivery of this Lease. Subject to the completion of
the Additional Work by Landlord as provided herein, by execution hereof, Tenant
accepts the Premises as suitable for Tenant’s Intended Use and as being in good
and sanitary operating order, condition and repair, AS IS, and without
representation or warranty by Landlord as to the condition of the Premises or as
to the suitability or fitness of the Premises for the conduct of Tenant’s
business or for any other purpose. Any damage to the Premises caused by Tenant’s
move-in shall be repaired or corrected by Tenant, at its expense.

10. Surrender. Upon the expiration or earlier termination of the Term, Tenant
shall surrender the Premises to Landlord in its condition existing as of the
Commencement Date, normal wear and tear and fire or other casualty excepted,
with all interior walls repaired and

 

11



--------------------------------------------------------------------------------

repainted if damaged, all carpets shampooed and cleaned, all broken, marred or
nonconforming acoustical ceiling tiles replaced with matching tiles, all
interior sides of windows washed, the plumbing and electrical systems and
lighting in good order and repair, including replacement of any burned out or
broken light bulbs or ballasts, the HVAC equipment serviced and repaired by a
reputable and licensed service firm (if Tenant is at any time, pursuant to the
terms of this Lease, required to maintain the HVAC system serving the premises),
and all floors cleaned, all to the reasonable satisfaction of Landlord. Tenant
shall not be required to remove from the Premises any of the Tenant Improvements
(other than data or telecommunications cabling, which Landlord may require
Tenant to remove). Notwithstanding the foregoing, Tenant shall have the right,
at its option, to remove those particular Tenant Improvements more particularly
described on Exhibit F attached hereto (collectively, the “Specialized Tenant
Improvements”) and Landlord shall have the right, as a condition to its approval
of any Specialized Tenant Improvements, to require Tenant to remove some or all
of such Specialized Tenant Improvements from the Premises upon the expiration or
sooner termination of this Lease. Landlord shall specify in writing to Tenant at
the time of its approval of the Final Plans and Specifications (as defined
below) which, if any, Specialized Tenant Improvements Tenant will be required to
remove at the expiration or sooner termination of this Lease and whether or not
Tenant will be required, at the expiration or sooner termination of this Lease,
to remove any data or telecommunications cabling. To the extent that Tenant
elects to remove, or is required to remove, any Specialized Tenant Improvements,
it shall repair any damage and perform any restoration work caused by such
removal. Tenant shall remove from the Premises Tenant’s personal property and if
Tenant fails to do so and such failure continues after the termination of this
Lease, Landlord may retain such personal property and all rights of Tenant with
respect to it shall cease, or Landlord may place all or any portion of such
personal property in public storage for Tenant’s account. Tenant shall be liable
to Landlord for costs of removal of any such personal property and storage and
transportation costs of same. If the Premises are not so surrendered at the
termination of this Lease, Tenant shall indemnify Landlord and its Agents
against all loss or liability, including reasonable attorneys’ fees and costs,
resulting from delay by Tenant in so surrendering the Premises.

Normal wear and tear, for the purposes of this Lease, shall be construed to mean
wear and tear caused to the Premises by a natural aging process which occurs in
spite of prudent application of the best standards for maintenance, repair and
janitorial practices to the extent the same are Tenant’s obligations under this
Lease. It is not intended, nor shall it be construed, to include items of
neglected or deferred maintenance which would have or should have been attended
to during the Term of the Lease if the best standards had been applied to
properly maintain and keep the Premises at all times in good condition and
repair.

In the event of surrender of this Lease, Landlord shall have the option of
terminating all existing subleases or accepting any sublease(s) as a direct
lease or leases.

11. Alterations and Additions; Tenant Improvements; Additional Work.

(a) Other than the Tenant Improvements, Tenant shall not make, or permit to be
made, any alteration or addition to the Premises, or any part thereof, without
the prior written consent of Landlord, such consent not to be unreasonably
withheld, conditioned or delayed. Normal repair and maintenance work (including
painting and re-carpeting) shall not be deemed to be an alteration or addition
to the Premises. Any alteration or addition to the Premises shall be

 

12



--------------------------------------------------------------------------------

at Tenant’s sole cost and expense, in compliance with all applicable laws and
requirements requested by Landlord, and in accordance with plans and
specifications submitted in writing to Landlord and approved in writing. Tenant
agrees not to proceed to make such alterations or additions, notwithstanding
consent from Landlord to do so, until ten (10) days after Tenant’s receipt of
such written consent.

(b) Subject to Tenant’s right to remove, or Landlord’s right to require Tenant
to remove, any or all of the Specialized Tenant Improvements, all additions,
alterations or improvements (including Tenant Improvements), including, but not
limited to, heating, lighting, electrical, air conditioning, fire extinguishers,
lighting fixtures, ballasts, light globes, and tubes, hot water heaters, fixed
partitioning, drapery, wall covering and paneling, built-in cabinet work and
carpeting installations made by Tenant, together with all property that has
become an integral part of the Building, shall at once be and become the
property of Landlord, and shall not be deemed trade fixtures; provided, however,
that Tenant shall remove from the Premises (i) any alterations or additions that
were made by or on behalf of Tenant without Landlord’s approval, and (ii) any
alterations or additions that were made by or on behalf of Tenant with
Landlord’s approval if, as a condition of such approval, Landlord indicated to
Tenant in writing that Tenant would be required to remove such alterations
and/or additions from the Premises at the expiration or sooner termination of
the Lease.

(c) Landlord acknowledges that Tenant will need to make or cause to be made
certain improvements to the Premises as more particularly described on Exhibit E
attached hereto (collectively, the “Tenant Improvements”) in order to enable
Tenant to utilize the Premises for the Intended Use. Landlord acknowledges
receipt of the preliminary plans and specifications for the Tenant Improvements
(the “Preliminary TI Plans”) and hereby consents to the Preliminary TI Plans,
subject to its right to approve the Final Plans and Specifications. Prior to
commencing construction of the Tenant Improvements, Tenant shall submit to
Landlord complete final working drawings and specifications prepared by a
licensed architect based upon the Preliminary TI Plans (the “Final Plans and
Specifications”) for Landlord’s approval, which approval shall not be
unreasonably withheld, conditioned or delayed. Within five (5) business days
after Landlord’s receipt of the Final Plans and Specifications, Landlord shall
notify Tenant of Landlord’s approval or disapproval thereof, specifying in
reasonable detail the basis for Landlord’s disapproval, if applicable. No
material revisions shall be made to the approved Final Plans and Specifications
unless approved in writing by Landlord (which approval shall not be unreasonably
withheld, conditioned or delayed). Landlord’s review of the Final Plans and
Specifications shall be for Landlord’s sole purpose and shall not imply
Landlord’s review of the same, nor obligate Landlord to review the same, for
quality, design, compliance with laws or other like matters. Accordingly,
notwithstanding that any Final Plans and Specifications are reviewed by Landlord
or its space planner, architect, engineers or consultants, Landlord shall have
no liability whatsoever in connection therewith and shall not be responsible for
any errors or omissions contained in the Final Plans and Specifications.

(d) Landlord will provide Tenant with an improvement allowance in an amount not
to exceed One Million Eight Hundred Thousand Dollars ($1,800,000) (the “TI
Allowance”). The proceeds of the TI Allowance shall be used by Tenant solely for
payment of the costs of the Tenant Improvements, including space planning fees,
architectural and engineering fees, all costs of obtaining building permits and
other necessary governmental

 

13



--------------------------------------------------------------------------------

approvals, and all direct and indirect costs of procuring, constructing and
installing the Tenant Improvements, including the general contractor’s fee for
overhead and profit. In no event, however, will the TI Allowance be used for any
costs of procuring, moving, constructing or installing any of Tenant’s personal
property in the Premises. Subject to the application of the TI Allowance
thereto, all Tenant Improvements will be constructed and/or performed by Tenant
at its sole cost and expense. The TI Allowance shall be paid to Tenant on a
progress payment basis within fifteen (15) days after Landlord’s receipt of
(i) itemized invoices for the Tenant Improvement costs to be paid, and (ii) a
conditional waiver and release upon progress payment from the general contractor
and applicable subcontractors. Landlord shall pay its pro rata share of each
progress payment based upon the ratio of the TI Allowance to the total Tenant
Improvements costs, as such ratio may be adjusted from time to time to account
for any increase in the total Tenant Improvements costs. Tenant shall be
responsible for the balance of each payment due to the general contractor. A ten
percent (10%) retainage shall be withheld from each progress payment. Landlord
shall pay Landlord’s pro rata share of such retainage within fifteen (15) days
after a “Notice of Completion” (or the equivalent) has been recorded for the
Tenant Improvements and Landlord has received (i) the original certificate of
occupancy or other equivalent certificate covering the Premises; (ii) an
endorsed copy of the recorded “Notice of Completion” (or the equivalent);
(iii) an unconditional release and waiver upon final payment from the general
contractor and each subcontractor and supplier engaged in connection with the
Tenant Improvements; (iv) copies of all building permits, indicating inspection
an approval by the issuer of the permits; (v) an architect’s certification that
the Tenant Improvements have been completed in accordance with the Final Plans
and Specifications; and (vi) two (2) sets of “as built” drawings for the Tenant
Improvements. Landlord may, at its option, issue any check in payment of Tenant
Improvement costs as a joint check payable to Tenant and Tenant’s general
contractor.

(e) On or prior to the Commencement Date, Landlord shall replace or cause to be
replaced certain rooftop HVAC mechanical equipment as more particularly
described on Exhibit G attached hereto (the “Additional Work”). Landlord shall
cause the Additional Work to be completed in a good and workmanlike manner in
accordance with the specifications developed by Devcon Construction Inc. and
pursuant to all of the standards and subject to all of the requirements
applicable to the Tenant Improvements. The Additional Work shall be
competitively bid by at least three (3) subcontractors based on specifications
developed by Devcon Construction Inc. and approved by Landlord and Tenant.
Landlord shall have the right to select two (2) of the subcontractors for the
bidding process. The final selection of the subcontractor to perform the
Additional Work shall be based on the results of the bidding process and shall
be subject to the approval of Landlord and Tenant. Landlord shall solicit
competitive bids (subject to the foregoing) and enter into a contract with
Devcon Construction Inc., as the general contractor who will in turn enter into
a subcontract with the selected subcontractor and who will supervise the
completion of the Additional Work. Tenant shall have the right to participate in
the bidding process and to attend all construction meetings regarding the
Additional Work. Landlord shall make every effort to notify Tenant of any such
meetings at least one (1) day in advance thereof but its failure to do so shall
not constitute a default hereunder

(f) Landlord shall have the right to approve all construction contracts with
respect to the Tenant Improvements, which consent shall not be unreasonably
withheld or

 

14



--------------------------------------------------------------------------------

delayed; notwithstanding the foregoing, Landlord acknowledges that Tenant has
entered into a contract with Devcon Construction Inc. as general contractor for
the completion of the Tenant Improvements (the “Devcon Agreement”) and hereby
approves the Devcon Agreement. Landlord shall not be entitled to receive any
fees or be reimbursed for any costs incurred in connection with its review or
approval of the Devcon Agreement, any other construction contracts, the
Preliminary TI Plans, the Final Plans and Specifications or any other plans with
respect to the Tenant Improvements or Additional Work (including any
engineering, mechanical, architectural plans or any legal review), or with
respect to any supervision by the Landlord of the construction by Tenant of any
Tenant Improvements.

(g) The Tenant Improvements shall be constructed by Tenant in a good and
workmanlike manner, in accordance with the Final Plans and Specifications
approved by Landlord (subject to any non-material changes which are not required
to be approved by Landlord hereunder), and in compliance with all applicable
laws, pursuant to the Devcon Agreement. Tenant shall keep Landlord fully
informed of all progress and shall allow representatives of Landlord to observe,
inspect and monitor the construction of the Tenant Improvements. Tenant shall
arrange for the Tenant Improvements to be fully warranted (labor and materials)
by the general contractor, sub-contractor or appropriate supplier, as the case
may be, for period of one(1) year from the completion thereof. Tenant shall be
responsible for obtaining all necessary permits and approvals (including
building and occupancy permits) and other authorizations from the City of
Sunnyvale or other governmental agencies in connection with construction of the
Tenant Improvements; provided, that Landlord shall cooperate with Tenant in
obtaining such permits, approvals and/or authorizations and shall, upon request
by Tenant, execute such documents as may be necessary or required in connection
therewith. Tenant shall provide Landlord with copies of all required permits and
approvals within thirty (30) days after completion of the Tenant Improvements.

(h) During construction of the Tenant Improvements, each of Tenant’s contractors
and subcontractors shall carry workers’ compensation insurance in the statutory
limits covering all of their respective employees, and commercial general
liability insurance, with limits, in form, and with companies as are required
under Paragraph 14 of the Lease. Tenant shall carry, or cause its general
contractor to carry, builder’s special form insurance in an amount sufficient to
cover the construction of the Tenant Improvements, which shall name Landlord as
an additional insured. Landlord shall also be named as an additional insured on
Tenant’s general contractor’s policy of commercial general liability insurance.
Certificates for all insurance carried pursuant to this paragraph shall be
delivered to Landlord prior to commencement of construction of the Tenant
Improvements. Any such liability insurance shall provide that it is primary with
respect to Landlord and that any other insurance maintained by Landlord is
excess and noncontributing with the insurance required hereunder.

12. Maintenance of Premises.

(a) Maintenance by Tenant. Subject to the provisions of Paragraph 12(c),
throughout the Term Tenant shall, at its sole expense and at all times (whether
or not such portion of the Premises requiring repairs, or the means of repairing
the same, are reasonably or readily accessible to Tenant, and whether or not the
need for such repairs occurs as a result of Tenant’s use, any prior use, the
elements, or the age of such portion of the Premises), (1) keep and maintain in
good order, condition, and repair, and to repair and to replace the Premises,
and

 

15



--------------------------------------------------------------------------------

every part thereof, including but not limited to glass, windows, window frames,
door closers, locks, storefronts, interior and exterior doors and door frames,
and the interior of the Premises, (excepting only those portions of the Building
to be maintained by Landlord, as provided in Paragraph 12(c)), (2) keep and
maintain in good order and condition, repair, and replace all utility lighting,
and plumbing systems, fixtures and equipment, including without limitation,
electricity, gas, fire sprinkler and stand pipes, fire alarms, smoke detection,
HVAC, water, and sewer, located in or on the Premises, and furnish all
expendables, including fluorescent tubes, ballasts, light bulbs, paper goods and
soaps, used in the Premises, (3) subject to Paragraph 16 hereof, repair all
damage to the Building or the Outside Area caused by the negligence or willful
misconduct of Tenant or its agents, employees, contractors or invitees. Tenant
shall not do anything to cause any damage, deterioration or unsightliness to the
Building or the Outside Area. Tenant agrees to maintain and pay for a service
contract which meets the manufacturer’s recommendations for the air
conditioning, heating and ventilating systems installed in the Premises and
which is approved by Landlord (the “HVAC Contract”). Landlord reserves the right
to hire a licensed HVAC contractor to inspect annually the air conditioning,
heating, and ventilating system. If this contractor finds deficiencies in the
condition of this system, Tenant agrees to make all repairs and corrections
within a reasonable period of time at Tenant’s expense, and after thirty
(30) days notice pay the cost of the inspections by Landlord’s contractor. If no
deficiencies are found, Landlord shall pay for the cost of the inspections.
Notwithstanding the foregoing, during the first twelve (12) months of the Term
of this Lease, Landlord shall pay to Tenant the amount of $2,635 per month
(which amount represents the cost differential between an Airco standard HVAC
service contract and an Airco “Guaranteed Lifetime Program” HVAC service
contract) to cover a portion of the cost of any HVAC Contract required to be
maintained by Tenant hereunder; provided, that, in lieu of Landlord making such
payments to Tenant in cash each month during such 12-month period, an amount
equal to $2,635 shall be credited against each monthly Additional Rent payment
due and payable by Tenant during such 12-month period.

(b) Landlord’s Right to Maintain and Repair at Tenant’s Expense. Notwithstanding
the foregoing, Landlord shall have the right, but not the obligation, at
Tenant’s expense, to enter the Premises and perform Tenant’s maintenance, repair
and replacement work. Within thirty (30) days after invoice therefor from
Landlord, Tenant shall pay all reasonable costs and expenses incurred by
Landlord in connection with such maintenance, repair and replacement work.
Landlord shall have the right to perform Tenant’s maintenance, repair and
replacement work only if Tenant fails to take appropriate remedial action within
ten (10) days after receiving written notice from Landlord specifying the nature
of Tenant’s failure to comply with Paragraph 12(a) of this Lease.
Notwithstanding the foregoing, if Tenant’s failure to maintain, repair or
replace as required by Paragraph 12(a) of this Lease creates an immediate danger
of material further damage to the Premises, Landlord shall not be required to
give the notice to Tenant set forth in the previous sentence.

(c) Maintenance by Landlord. Subject to the provisions of Paragraphs 12(a), 21
and 22, and further subject to Tenant’s obligation under Paragraph 4 to
reimburse Landlord, in the form of Additional Rent, for Tenant’s share of the
cost and expense of the following items (other than the Structural Items (as
defined below) for which Landlord shall be solely liable and with respect to
which no Additional Rent shall be paid by Tenant), Landlord agrees to repair and
maintain the following items: the roof coverings (provided that Tenant installs
no additional air conditioning or other equipment on the roof that damages the
roof coverings), the floor slabs,

 

16



--------------------------------------------------------------------------------

and the exterior walls (including any glass therein and including the painting
thereof) of the Building; the utility and plumbing systems (including fountain
and sewer lines), fixtures and equipment located outside the Building; and the
parking areas, landscaping, sprinkler systems, alarm system, sidewalks,
driveways, curbs, and lighting systems in the Outside Area. Subject to the
provisions of Paragraphs 21 and 22, Landlord shall maintain, repair, or replace
for structural integrity the load bearing part of exterior walls, the
foundation, and the structural components of the roof (collectively, the
“Structural Items”) (providing that Tenant installs no additional air
conditioning or other equipment on the roof that damages these components).
Notwithstanding the foregoing or anything to the contrary contained herein,
Landlord shall be solely responsible for the cost of maintaining, repairing and
replacing the Structural Items and the cost thereof shall not be included as a
Maintenance and Repair Cost or otherwise paid by Tenant as Additional Rent
hereunder. Landlord shall not be obligated to repair minor settlement cracks on
walls or floor of the Premises. Landlord shall not be responsible for minor
leaking of any walls of the Building due to minor settlement cracks or porosity
due thereto or as a result of porosity thereof. Landlord shall not be required
to repair or maintain conditions due to any act, negligence or omission of
Tenant or its agents, contractors, employees or invitees. Landlord’s obligation
hereunder to repair and maintain is subject to the condition precedent that
Landlord shall have received written notice of the need for such repairs and
maintenance. Tenant shall promptly report in writing to Landlord any defective
condition known to Tenant that Landlord is required to repair. All work by and
for Landlord shall be performed during normal working hours and not on weekends,
holidays, or after normal working hours at overtime, holiday, or premium pay
unless Tenant agrees to pay any overtime or additional costs incurred as a
result thereof.

(d) Tenant’s Waiver of Rights. Tenant hereby expressly waives all rights to make
repairs at the expense of Landlord or to terminate this Lease, as provided for
in California Civil Code Sections 1941 and 1942, and 1932 (l), respectively, and
any similar or successor statute or law in effect or any amendment thereof
during the Term.

13. Landlord’s Insurance. Landlord shall maintain in force during the Term of
this Lease special form insurance covering the Building for the full replacement
cost thereof and, at Landlord’s option (and subject to the qualification with
respect to the cost thereof set forth in Paragraph 4(b)(2)), earthquake
coverage, with a deductible provision, if any, that does not materially exceed
that which prudent, efficient operators of similar buildings in comparable
business parks in Santa Clara County would carry from time to time in the
exercise of reasonable business judgment. Tenant shall, at its sole cost and
expense, comply with any and all reasonable requirements pertaining to the
Premises of any insurer necessary for the maintenance of reasonable fire and
public liability insurance, covering the Building and appurtenances. Landlord
may maintain “loss of rents” insurance, insuring that the Rent will be paid in a
timely manner to Landlord for a period of at least twelve (12) months if the
Premises are destroyed or rendered unusable or inaccessible by any cause insured
against under this Lease. The premium for such loss of rents insurance shall be
Additional Rent as set forth in Paragraph 4(b) (2).

14. Tenant’s Insurance.

(a) Liability Insurance. Tenant shall, at Tenant’s expense, secure and keep in
force a policy of commercial general liability insurance covering the Premises,
insuring Tenant, and naming Landlord and its lenders (if any) as additional
insureds, against any liability arising out of the use, occupancy or maintenance
of the Premises. The minimum limit of coverage of

 

17



--------------------------------------------------------------------------------

such policy shall be in the amount of not less than Two Million Dollars
($2,000,000.00) per occurrence, shall include an extended liability endorsement
providing contractual liability coverage (which shall include coverage for
Tenant’s indemnification obligations in this Lease), and shall contain a
severability of interest clause or a cross liability endorsement. The limit of
any insurance shall not limit the liability of Tenant hereunder. No policy shall
be cancelable or subject to reduction of coverage, without at least thirty
(30) days prior written notice to Landlord, and loss payable clauses shall be
subject to Landlord’s approval. Such policies of insurance shall be issued as
primary policies and not contributing with or in excess of coverage that
Landlord may carry, by an insurance company authorized to do business in the
State of California for the issuance of such type of insurance coverage and rate
A:X or better in Best’s Key Rating Guide. A copy of said policy or a certificate
evidencing to Landlord’s reasonable satisfaction that such insurance is in
effect shall be delivered to Landlord upon commencement of the Term, and
thereafter whenever said policies are renewed or modified, and also whenever
Landlord shall reasonably request.

(b) Personal Property Insurance. Tenant shall maintain in full force and effect
on all of its fixtures and equipment on the Premises, a policy or policies of
special form insurance with standard coverage endorsement to the extent of the
full replacement cost thereof. During the Term of this Lease, the proceeds from
any such policy or policies of insurance shall be used for the repair or
replacement of the fixtures and equipment so insured. Landlord shall have no
interest in the insurance upon Tenant’s equipment and fixtures and will sign all
documents reasonably necessary in connection with the settlement of any claim or
loss by Tenant. Landlord will not carry insurance on Tenant’s possessions.
Tenant shall furnish Landlord with a certificate evidencing to Landlord’s
reasonable satisfaction that such insurance is currently in effect, and whenever
required, shall satisfy Landlord that such policy is in full force and effect.

15. Indemnification.

Tenant shall indemnify, defend and hold harmless Landlord and its agents,
employees, partners, members, shareholders, officers and directors (collectively
“Agents”) against and from any and all claims, liabilities, judgments, costs,
demands, causes of action and expenses (including, without limitation,
reasonable attorneys’ fees) arising from (1) Tenant’s use of the Premises or the
Building or from any activity done, permitted or suffered by Tenant, its Agents
or independent contractors in and about the Premises, the Building or the
Property, and (2) any act, neglect, fault, willful misconduct or omission of
Tenant, or Tenant’s Agents and invitees or from any breach or default in the
terms of this Lease by Tenant, and (3) any action or proceeding brought on
account of any matter in items (1) or (2). If any action or proceeding is
brought against Landlord or any of its Agents by reason of any such claim, upon
written notice from Landlord, Tenant shall defend the same at Tenant’s expense
by counsel reasonably satisfactory to Landlord. As a material part of the
consideration to Landlord, Tenant hereby assumes all risk of damage to property
or injury to persons in or about the Premises from any cause whatsoever (except
that which is caused by the sole active negligence or willful misconduct by
Landlord or its Agents or by the failure of Landlord to observe any of the terms
and conditions of this Lease, if such failure has persisted for an unreasonable
period of time after written notice to Landlord of such failure), and Tenant
hereby waives all claims in respect thereof against Landlord. Landlord shall
indemnify, defend and hold harmless Tenant and its

 

18



--------------------------------------------------------------------------------

Agents against and from any and all claims, liabilities, judgments, costs,
demands, causes of action and expenses (including, without limitation,
reasonable attorneys’ fees) arising from (1) the negligence or willful
misconduct of Landlord, or Landlord’s Agents or from any breach or default in
the terms of this Lease by Landlord, and (2) any action or proceeding brought on
account of any matter in item (1). If any action or proceeding is brought
against Tenant or any of its Agents by reason of any such claim, upon written
notice from Tenant, Landlord shall defend the same at Landlord’s expense by
counsel reasonably satisfactory to Tenant. The obligations of Landlord and
Tenant under this Paragraph 15 shall survive any termination of this Lease.

The foregoing indemnity shall not relieve any insurance carrier of its
obligations under any policies required to be carried by either party pursuant
to this Lease, to the extent that such policies cover the peril or occurrence
that results in the claim that is subject to the foregoing indemnity.

16. Subrogation. Landlord and Tenant hereby mutually waive any claim against the
other during the Term for any loss or damage to any of their property located on
or about the Premises, the Building or the Property (and including the Premises,
Building and Property) that is caused by or results from perils covered by
insurance carried (or required to be carried pursuant to the terms of this
Lease) by the respective parties, to the extent of the proceeds of such
insurance actually received with respect to such loss or damage, whether or not
due to the negligence of the other party or its Agents. Nothing in this
Paragraph 16 shall relieve a party of liability to the other for failure to
carry insurance required by this Lease.

17. Free from Liens. Tenant shall keep the Premises and the Property free from
any liens arising out of any work performed, materials furnished, or obligations
incurred by or for Tenant and Tenant hereby indemnifies and holds Landlord and
its Agents harmless from all liability and cost, including reasonable attorneys’
fees and costs, in connection with or arising out of any such lien or claim of
lien. Tenant shall cause any such lien imposed to be released of record by
payment or posting of a proper bond acceptable to Landlord within ten (10) days
after written request by Landlord. Tenant shall give Landlord written notice of
Tenant’s intention to perform work on the Premises which might result in any
claim of lien at least ten (10) days prior to the commencement of such work to
enable Landlord to post and record a “Notice of Nonresponsibility”. If Tenant
fails to so remove any such lien within the prescribed ten (10) day period, then
Landlord may do so at Tenant’s expense and Tenant shall reimburse Landlord as
Additional Rent for such amounts upon demand. Such reimbursement shall include
all costs incurred by Landlord including Landlord’s reasonable attorneys’ fees
with interest thereon from the date advanced or paid by Landlord at the Interest
Rate.

18. Advertisements and Signs. Subject to Tenant’s receipt of all necessary
governmental approvals, Tenant shall be permitted to install and maintain, at
Tenant’s sole cost and expense, (i) identification signage at each of the entry
areas on the exterior of the Building pursuant to the Building’s master signage
program with the City of Sunnyvale, and (ii) Tenant identification signage on
the two monument signs in the Outside Area provided for tenants of the Building
and the Adjacent Buildings, all as depicted on Exhibit H attached hereto. Tenant
shall be entitled to use its pro rata share of the monument signs. The size,
design, materials and exact location of Tenant’s signage shall be subject to
Landlord’s prior approval, which shall not be unreasonably withheld. Tenant
shall not place or permit to be placed in, upon, or about the Premises or the
Property any other signs, advertisements or notices without obtaining Landlord’s

 

19



--------------------------------------------------------------------------------

prior written consent or without complying with applicable law, and will not
conduct, or permit to be conducted, any sale by auction on the Premises or
otherwise on the Property. Tenant shall remove any sign, advertisement or notice
placed on the Premises by Tenant upon the expiration of the Term or sooner
termination of this Lease, and Tenant shall repair any damage or injury to the
Premises, the Building or the Property caused thereby, all at Tenant’s expense.
If any signs are not removed, or necessary repairs not made, Landlord shall have
the right to remove the signs and repair any damage or injury to the Premises,
the Building or the Property at Tenant’s sole cost and expense.

19. Utilities. Tenant shall contract directly with the appropriate utility
provider for all water, gas, electricity, sewer, and refuse pickup for the
Building and Landlord shall have no responsibility therefor. Tenant shall also
be responsible for all telephone services, janitorial service and any other
utilities and services furnished directly to and used by Tenant in, on or about
the Premises during the Term, together with any taxes thereon, and shall
promptly pay all charges for any utilities and services furnished to the
Premises as and when due. Landlord shall not be liable in damages or otherwise
for any failure or interruption of any utility service or other service
furnished to the Premises, except that resulting from the gross negligence or
willful misconduct of Landlord. In addition, Tenant shall not be entitled to any
abatement or reduction of Rent by reason of such failure or interruption, no
eviction of Tenant shall result from such failure or interruption, and Tenant
shall not be relieved from the performance of any covenant or agreement in this
Lease because of such failure or interruption.

20. Entry by Landlord. Tenant shall permit Landlord and its Agents to enter into
and upon the Premises at all reasonable times, upon reasonable notice of no less
than twenty-four (24) hours, (except in the case of an emergency, for which only
as much notice as can reasonably be given under the circumstances shall be
required), and subject to Tenant’s reasonable security arrangements, for the
purpose of inspecting the same or showing the Premises to prospective
purchasers, lenders or tenants or to alter, improve, maintain and repair the
Premises as required or permitted of Landlord under the terms hereof. Landlord
and its Agents shall also be permitted to access the roof of the Building to
maintain and repair the roof of the Building and any Building equipment located
on the roof, including HVAC equipment, and no prior notice to Tenant shall be
required for any such access. In each instance, such entry or access by Landlord
or its Agents shall be without any liability to Tenant for any loss of
occupation or quiet enjoyment of the Premises thereby occasioned (except for
actual damages resulting from the gross negligence or willful misconduct of
Landlord or its Agents). Tenant shall permit Landlord to post notices of
non-responsibility and ordinary “for sale” or “for lease” signs, provided that
Landlord may post such “for lease” signs and exhibit the Premises to prospective
tenants only during the six (6) months prior to the expiration of this Lease. No
such entry shall be construed to be a forcible or unlawful entry into, or a
detainer of, the Premises, or an eviction of Tenant from the Premises.

21. Destruction and Damage.

(a) If the Building is damaged by fire or other perils covered by extended
coverage insurance, Landlord shall, at Landlord’s option:

(i) In the event of total destruction of the Building (which shall mean
destruction or damage in excess of fifty percent (50%) of the full insurable
value thereof), to

 

20



--------------------------------------------------------------------------------

elect either to commence promptly to repair and restore the Building and
prosecute the same diligently to completion, in which event this Lease shall
remain in full force and effect; or not to repair or restore the Building, in
which event this Lease shall terminate. Landlord shall give Tenant written
notice of its intention within sixty (60) days after the occurrence of such
destruction. If Landlord elects not to restore the Building, this Lease shall be
deemed to have terminated as of the date of such total destruction.

(ii) In the event of a partial destruction of the Building (which shall mean
destruction or damage to an extent not exceeding fifty percent (50%) of the full
insurable value thereof) for which Landlord will receive insurance proceeds
sufficient to cover the cost to repair and restore such partial destruction
(subject to any applicable deductible) and, if the damage thereto is such that
the Building may be substantially repaired or restored to its condition existing
immediately prior to such damage or destruction within one hundred eighty
(180) days from the date of such destruction, Landlord shall commence and
proceed diligently with the work of repair and restoration, in which event the
Lease shall continue in full force and effect. If such repair and restoration
requires longer than one hundred eighty (180) days or if the insurance proceeds
therefor (plus the amount of any applicable deductible and any amounts Tenant
may elect or may be obligated to contribute) are not sufficient to cover the
cost of such repair and restoration, Landlord may elect either to so repair and
restore, in which event the Lease shall continue in full force and effect, or
not to repair or restore, in which event the Lease shall terminate. In either
case, Landlord shall give written notice to Tenant of its intention within sixty
(60) days after the destruction occurs. If Landlord elects not to restore the
Building, this Lease shall be deemed to have terminated as of the date of such
partial destruction.

(b) If the Building is damaged by any peril not covered by extended coverage
insurance, and the cost to repair such damage exceeds any amount Tenant may
agree to contribute (at its sole election and without any obligation to do so),
Landlord may elect either to commence promptly to repair and restore the
Building and prosecute the same diligently to completion, in which event this
Lease shall remain in full force and effect; or not to repair or restore the
Building, in which event this Lease shall terminate. Landlord shall give Tenant
written notice of its intention within sixty (60) days after the occurrence of
such damage. If Landlord elects not to restore the Building, this Lease shall be
deemed to have terminated as of the date on which Tenant surrenders possession
of the Premises to Landlord, except that if the damage to the Premises
materially impairs Tenant’s ability to continue its business operations in the
Premises, then this Lease shall be deemed to have terminated as of the date such
damage occurred.

(c) In the event of repair and restoration as herein provided, the monthly
installments of Base Rent shall be abated proportionately in the ratio which
Tenant’s use of the Premises is impaired during the period of such repair or
restoration, unless the damage was caused by the negligent or willful acts of
omissions of Tenant, in which event there shall be abatement of Base Rent only
to the extent of rental abatement insurance proceeds received by Landlord.
Tenant shall not be entitled to any compensation or damages for loss of use of
the whole or any part of the Premises and/or any inconvenience or annoyance
occasioned by such damage, repair or restoration.

(d) If Landlord is obligated to or elects to repair or restore as herein
provided, Landlord shall promptly repair or restore only those portions of the
Building and Premises which

 

21



--------------------------------------------------------------------------------

were originally provided at Landlord’s expense, substantially to their condition
existing immediately prior to the occurrence of the damage or destruction; and
Tenant shall promptly repair and restore, at Tenant’s expense, Tenant’s
fixtures, improvements, alterations and additions in and to the Premises or
Building which were not provided at Landlord’s expense.

(e) Notwithstanding anything to the contrary contained in this Paragraph 21,
Tenant shall have the right, at its sole option, to terminate this Lease upon a
total destruction of the Building as described in Paragraph 21(a)(i), if the
Premises cannot be restored within two hundred ten (210) days from the date of
such destruction, by delivering written notice of such election to Landlord
within sixty (60) days of the occurrence of such total destruction. Subject to
the foregoing, Tenant hereby waives the provisions of California Civil Code
Section 1932(2) and Section 1933(4) which permit termination of a lease upon
destruction of the leased premises, and the provisions of any similar law now or
hereinafter in effect, and the provisions of this Paragraph 21 shall govern
exclusively in case of such destruction.

22. Condemnation. If twenty-five percent (25%) or more of the Building or the
parking area for the Premises is taken for any public or quasipublic purpose by
any lawful governmental power or authority, by exercise of the right of
appropriation, inverse condemnation, condemnation or eminent domain, or sold to
prevent such taking (each such event being referred to as a “Condemnation”),
Landlord or Tenant may, at its option, terminate this Lease as of the date title
vests in the condemning party. If the Building after any Condemnation and any
repairs by Landlord would be untenantable for the conduct of Tenant’s business
operations, Tenant shall have the right to terminate this Lease as of the date
title vests in the condemning party. If either party elects to terminate this
Lease as provided herein, such election shall be made by written notice to the
other party given within thirty (30) days after the nature and extent of such
Condemnation have been finally determined. Tenant shall not, because of such
taking, assert any claim against Landlord. Landlord shall be entitled to receive
the proceeds of all Condemnation awards (except separate awards for trade
fixtures, the then unamortized cost of the Specialized Tenant Improvements, and
relocation expenses), and Tenant hereby assigns to Landlord all of its interest
in such awards. If less than twenty-five percent (25%) of the Building or the
parking area is taken, Landlord, at its option, may terminate this Lease unless
(i) Tenant shall agree, at its sole option, to continue the Lease in effect as
to the portion of the Premises which is not subject to the Condemnation (in
which case Rent shall be adjusted to reflect the decreased square footage of the
Premises), (ii) the parking available to Tenant following the condemnation is
legally sufficient to permit Tenant to conduct business at the Premises, and
(iii) the Condemnation awards received by Landlord (together with any additional
amounts which Tenant agrees to contribute, in its sole discretion and without
any obligation to make any such contribution) are sufficient to restore the
Premises and/or the Property to a condition which will permit Tenant to utilize
the remaining Premises for the Intended Use, in which case, Landlord shall
complete the restoration of the Premises and/or Property as provided below and
this Lease shall continue in effect, subject to adjustment of Base Rent as
provided below. If neither Landlord nor Tenant elects to terminate this Lease to
the extent permitted above, Landlord shall promptly proceed to restore the
Premises and/or the Property, to the extent of any Condemnation award received
by Landlord, to substantially the same condition as existed prior to such
Condemnation, allowing for the reasonable effects of such Condemnation, and a
proportionate abatement shall be made to the Base Rent corresponding to the time
during which, and to the portion of the floor area of the Building (adjusted for
any increase thereto resulting from any

 

22



--------------------------------------------------------------------------------

reconstruction) of which, Tenant is deprived on account of such Condemnation and
restoration. The provisions of California Code of Civil Procedure
Section 1265.130, which allows either party to petition the Superior Court to
terminate the Lease in the event of a partial taking of the Premises, and any
other applicable law now or hereafter enacted, are hereby waived by Landlord and
Tenant.

23. Assignment and Subletting.

(a) Subject to Paragraph 23(d), Tenant shall not voluntarily or by operation of
law, (1) mortgage, pledge, hypothecate or encumber this Lease or any interest
herein, (2) assign or transfer this Lease or any interest herein, sublet the
Premises or any part thereof, or any right or privilege appurtenant thereto, or
allow any other person (the employees, agents and invitees of Tenant excepted)
to occupy or use the Premises, or any portion thereof, without first obtaining
the written consent of Landlord, which consent shall not be unreasonably
withheld, conditioned or delayed. A change in control of Tenant shall constitute
an assignment requiring Landlord’s consent. A transfer, on a cumulative basis,
of more than fifty percent of the voting control of Tenant shall constitute a
change in control for this purpose. When Tenant requests Landlord’s consent to
such assignment or subletting, it shall notify Landlord in writing of the name
and address of the proposed assignee or subtenant and the nature and character
of the business of the proposed assignee or subtenant and shall provide current
financial statements for the proposed assignee or subtenant prepared in
accordance with generally accepted accounting principles or other accounting
method reasonably acceptable to Landlord. Tenant shall also provide Landlord
with a copy of the proposed sublet or assignment agreement, including all
material terms and conditions thereof. Landlord shall then have the option, to
be exercised within ten (10) days of receipt of the foregoing, to (1) cancel
this Lease as of the commencement date stated in the proposed sublease or
assignment but, with respect to any proposed sublease, only with respect to that
portion of the Premises being sublet pursuant to such proposed sublease,
(2) acquire from Tenant the interest, or any portion thereof, in this Lease
and/or the Premises that Tenant proposes to assign or sublease, on the same
terms and conditions as stated in the proposed sublet or assignment agreement,
(3) consent to the proposed assignment or sublease, or (4) refuse its consent to
the proposed assignment or sublease, providing that such consent shall not be
unreasonably withheld, conditioned or delayed.

(b) Without otherwise limiting the criteria upon which Landlord may withhold its
consent, Landlord may take into account the reputation and creditworthiness of
the proposed assignee or subtenant, the character of the business proposed to be
conducted in the Premises or portion thereof sought to be subleased, and the
potential impact of the proposed assignment or sublease on the economic value of
the Premises. In any event, Landlord may withhold its consent to any assignment
or sublease if (1) the actual use proposed to be conducted in the Premises or
portion thereof conflicts with the provisions of Paragraph 8(a) or (b) above or
with any other lease which restricts the use to which any space in the Building
may be put, or (2) the proposed assignment or sublease contemplates alterations,
improvements or additions to the Premises or portions thereof for which
Landlord’s consent is required pursuant to the terms of this Lease and, because
of the nature of such alterations, improvements or additions, Landlord would not
be unreasonable in withholding its consent pursuant to Paragraph 11.

(c) If Landlord approves an assignment or subletting as herein provided, Tenant
shall pay to Landlord, as Additional Rent, fifty percent (50%) of the
difference, if any,

 

23



--------------------------------------------------------------------------------

between (1) the Base Rent plus Additional Rent allocable to that part of the
Premises affected by such assignment or sublease pursuant to the provisions of
this Lease, and (2) the rent and any additional rent paid by the assignee or
sublessee to Tenant, after deducting customary real estate commissions and
reasonable attorneys’ fees, if any, incurred by Tenant in connection with any
such assignment or sublease. The assignment or sublease agreement, as the case
may be, after approval by Landlord, shall not be amended without Landlord’s
prior written consent (which consent shall not be unreasonably withheld,
conditioned or delayed), and shall contain a provision directing the assignee or
subtenant to pay the rent and other sums due thereunder directly to Landlord
upon receiving written notice from Landlord that Tenant is in default under this
Lease with respect to the payment of Rent. Landlord’s collection of such rent
and other sums shall not constitute an acceptance by Landlord of attornment by
such assignee or subtenant. A consent to one assignment, subletting, occupation
or use, shall not constitute consent to any subsequent assignment, subletting,
occupation or use, and consent to any assignment or subletting shall in no way
relieve Tenant of any liability under this Lease. Any assignment or subletting
without Landlord’s consent (to the extent such consent is expressly required
hereunder) shall be void, and shall, at the option of Landlord, constitute an
Event of Default under this Lease.

(d) Notwithstanding the provisions of this Paragraph 23 to the contrary,
Landlord’s prior written consent shall not be required for, and Landlord shall
not have the right to terminate this Lease pursuant to Paragraph 23(a) with
respect to, an assignment or sublease to (i) an entity which controls, is
controlled by, or is under common control with, Tenant, (ii) any entity
resulting from a merger or consolidation with Tenant, or (iii) any person or
entity which acquires substantially all of the assets of Tenant as a going
concern of the business that is conducted at the Premises, provided that in each
such instance, Tenant gives Landlord written notice of any such assignment or
sublease and, in the event of an assignment, the assignee has a net worth which
is equal to or greater than the Tenant’s net worth at the time of the assignment
and assumes, in writing, for the benefit of Landlord, all of Tenant’s
obligations under the Lease (any assignee described in clauses (i), (ii) or
(iii) above being referred to herein as a “Permitted Assignee”).

(e) Tenant shall pay Landlord’s reasonable fees, including a reasonable
administration fee, not to exceed One Thousand Dollars ($1,000.00) per
transaction, incurred in connection with Landlord’s review and processing of
documents regarding any proposed assignment or sublease.

(f) Tenant acknowledges and agrees that the restrictions, conditions and
limitations imposed by this Paragraph 23 on Tenant’s ability to assign or
transfer this Lease or any interest herein, to sublet the Premises or any part
thereof, to transfer or assign any right or privilege appurtenant to the
Premises, or to allow any other person to occupy or use the Premises or any
portion thereof, are, for the purposes of California Civil Code Section 1951.4,
as amended from time to time, and for all other purposes, reasonable at the time
that the Lease was entered into, and shall be deemed to be reasonable at the
time that Tenant seeks to assign or transfer this Lease or any interest herein,
to sublet the Premises or any part thereof, to transfer or assign any right or
privilege appurtenant to the Premises, or to allow any other person to occupy or
use the Premises or any portion thereof.

 

24



--------------------------------------------------------------------------------

24. Tenant’s Default. The occurrence of any one of the following events shall
constitute an event of default on the part of Tenant (each, an “Event of
Default”):

(a) The abandonment of the Premises by Tenant (provided, that, Tenant shall not
be deemed to have abandoned the Premises if Tenant shall have vacated all or any
portion of the Premises but is continuing to pay Rent in accordance with the
terms of this Lease);

(b) Failure to pay any installment of Base Rent or Additional Rent due and
payable hereunder, said failure continuing for a period of three (3) calendar
days after written notice from Landlord of such failure;

(c) Failure to pay any Rent, other than Base Rent or Additional Rent, due and
payable hereunder, said failure continuing for a period of ten (10) calendar
days after written notice from Landlord of such failure;

(d) A general assignment by Tenant for the benefit of creditors;

(e) Other than the Existing Bankruptcy Case, the filing of a voluntary petition
in bankruptcy by Tenant, the filing of a voluntary petition for an arrangement,
the filing of a petition, voluntary or involuntary, for reorganization, or the
filing of an involuntary petition by Tenant’s creditors, said involuntary
petition remaining undischarged for a period of sixty (60) days;

(f) Receivership, attachment, or other judicial seizure of substantially all of
Tenant’s assets on the Premises, such attachment or other seizure remaining
undismissed or undischarged for a period of sixty (60) days after the levy
thereof;

(g) Failure of Tenant to execute and deliver to Landlord any estoppel
certificate, subordination agreement, or lease amendment within the time periods
and in the manner required by Paragraphs 29, 30 or 39; provided, that the
occurrence of any event described in this clause (g) shall not constitute an
Event of Default unless Landlord has elected to treat such event as an Event of
Default pursuant to a written notice given to Tenant;

(h) The execution by Tenant of an assignment or sublease with respect to this
Lease or the Premises by Tenant contrary to the provision of Paragraph 23,
unless such assignment or sublease is expressly conditioned upon Tenant having
received Landlord’s consent thereto; provided, that the occurrence of any event
described in this clause (h) shall not constitute an Event of Default unless
Landlord has elected to treat such event as an Event of Default pursuant to a
written notice given to Tenant;

(i) Failure of Tenant to restore the Security Deposit to the amount and within
the time period provided in Paragraph 6 above;

(j) Failure in the performance of any of Tenant’s covenants, agreements or
obligations hereunder (except those failures specified as Events of Default in
other Paragraphs or elsewhere in this Paragraph 24, which shall be governed by
such other Paragraphs), which failure continues for thirty (30) calendar days
after written notice thereof from Landlord to Tenant provided that, if Tenant
has exercised reasonable diligence to cure such failure and such failure

 

25



--------------------------------------------------------------------------------

cannot be cured within such thirty (30) day period despite reasonable diligence,
Tenant shall not be in default under this subparagraph unless Tenant fails
thereafter diligently and continuously to prosecute the cure to completion; and

(k) Chronic delinquency by Tenant in the payment of Base Rent of Additional
Rent, or any other periodic payments required to be paid by Tenant under this
Lease. “Chronic delinquency” shall mean failure by Tenant to pay Base Rent or
Additional Rent, or any other periodic payments required to be paid by Tenant
under this Lease within (5) calendar days after written notice thereof for any
three (3) months (consecutive or nonconsecutive) during any twelve (12) month
period. In the event of a Chronic Delinquency, in addition to Landlord’s other
remedies for an Event of Default provided in this Lease, at Landlord’s option,
Landlord shall have the right to require that Base Rent and Additional Rent be
paid by Tenant quarterly, in advance.

Tenant agrees that any written notice given by Landlord pursuant to Paragraph
24(b), (c), (j) or (k) above shall satisfy the requirements for notice under
California Code of Civil Procedure Section 1161, and Landlord shall not be
required to give any additional notice in order to be entitled to commence an
unlawful detainer proceeding.

25. Landlord’s Remedies.

(a) Termination. In the event of the occurrence of an Event of Default by
Tenant, then in addition to any other remedies available to Landlord at law or
in equity and under this Lease, Landlord shall have the immediate option to
terminate this Lease and all rights of Tenant hereunder by giving written notice
to Tenant of such intention to terminate. In the event that Landlord shall elect
to so terminate this Lease, then Landlord may recover from Tenant:

(1) the worth at the time of award of any unpaid Rent which has been earned at
the time of such termination; plus

(2) the worth at the time of award of the amount by which the unpaid Rent which
would have been earned after termination until the time of award exceeds the
amount of such rental loss Tenant proves could have been reasonably avoided;
plus

(3) the worth at the time of award of the amount by which the unpaid Rent for
the balance of the Term of this Lease after the time of award exceeds the amount
of such rental loss that Tenant proves could be reasonably avoided; plus

(4) any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s failure to perform its obligations under this
Lease or which in the ordinary course would be likely to result therefrom,
including, without limitation, any costs or expenses reasonably and necessarily
incurred by Landlord (i) in retaking possession of the Premises; (ii) in
maintaining, repairing, preserving, restoring, replacing, cleaning, altering or
rehabilitating the Premises or any portion thereof, including such acts for
reletting to a new tenant or tenants; (iii) for leasing commissions; or (iv) for
any other costs necessary or appropriate to relet the Premises; plus

 

26



--------------------------------------------------------------------------------

(5) such reasonable attorneys’ fees incurred by Landlord as a result of an Event
of Default, and costs in the event suit is filed by Landlord to enforce such
remedy; and plus

(6) at Landlord’s election, such other amounts in addition to or in lieu of the
foregoing as may be permitted from time to time by applicable law.

As used in subparagraphs (1) and (2) above, the “worth at the time of award” is
computed by allowing interest at an annual rate equal to ten percent (10%) per
annum or the maximum rate permitted by law, whichever is less. As used in
subparagraph (3) above, the “worth at the time of award” is computed by
discounting such amount at the discount rate of the Federal Reserve Bank of San
Francisco at the time of award, plus one percent (1%). Tenant waives redemption
of relief from forfeiture under California Code of Civil Procedure Sections 1174
and 1179, or under any other present or future law, in the event Tenant is
evicted or Landlord takes possession of the Premises by reason of any Event of
Default by Tenant hereunder.

(b) Continuation of Lease. In the event of the occurrence of an Event of
Default, then in addition to any other remedies available to Landlord at law or
in equity and under this Lease, Landlord shall have the remedy described in
California Civil Code Section 1951.4 (Landlord may continue this Lease in effect
after the occurrence of an Event of Default and abandonment and recover Rent as
it becomes due, provided Tenant has the right to sublet or assign, subject only
to reasonable limitations).

(c) Re-entry. In the event of the occurrence of an Event of Default, Landlord
shall also have the right, with or without terminating this Lease, in compliance
with applicable law, to re-enter the Premises and remove all persons and
property from the Premises; such property may be removed and stored in a public
warehouse or elsewhere at the cost of and for the account of Tenant.

(d) Reletting. In the event of the abandonment of the Premises by Tenant or in
the event that Landlord shall elect to re-enter as provided in Paragraph 25(c)
or shall take possession of the Premises pursuant to legal proceedings or
pursuant to any notice provided by law, then if Landlord does not elect to
terminate this Lease as provided in Paragraph 25(a), Landlord may from time to
time, without terminating this Lease, relet the Premises or any part thereof for
such term or terms and at such rental or rentals and upon such other terms and
conditions as Landlord in its sole discretion may deem advisable with the right
to make alterations and repairs to the Premises. In the event that Landlord
shall elect to so relet, then rent and other sums received by Landlord from such
reletting shall be applied in the following order: (1) to reasonable attorneys’
fees incurred by Landlord as a result of the occurrence of an Event of Default
and costs in the event suit is filed by Landlord to enforce such remedies;
(2) to the payment of any Rent other than Base Rent or Additional Rent due
hereunder from Tenant to Landlord; (3) to the payment of any reasonable costs of
such reletting; (4) to the payment of the costs of any reasonable alterations
and repairs to the Premises required to be made at Landlord’s expense in
connection with any such reletting; (5) to the payment of Rent due and unpaid
hereunder; and (6) the residue, if any, shall be held by Landlord and applied in
payment of future Rent payable by Tenant hereunder as the same may become due
and payable hereunder. Should that portion of such rent and other sums received
from such reletting during any month, which is applied to the payment of Rent
hereunder, be less than the Rent payable during the month by

 

27



--------------------------------------------------------------------------------

Tenant hereunder, then Tenant shall pay such deficiency to Landlord. Such
deficiency shall be calculated and paid monthly. Tenant shall also pay to
Landlord, as soon as ascertained, any costs and expenses reasonably and
necessarily incurred by Landlord in such reletting (and not otherwise reimbursed
to Landlord) or in making such alterations and repairs not covered by the rent
and other sums received from such reletting.

(e) No Termination Implied. No re-entry or taking of possession of the Premises
by Landlord pursuant to this Paragraph 25 shall be construed as an election to
terminate this Lease unless a written notice of such intention is given to
Tenant or unless the termination thereof is decreed by a court of competent
jurisdiction. Notwithstanding any reletting without termination by Landlord
because of the occurrence of an Event of Default, Landlord may at any time after
such reletting elect to terminate this Lease as a result of such Event of
Default.

(f) Cumulative Remedies. The remedies herein provided are not exclusive and
Landlord shall have any and all other remedies provided herein or by law or in
equity.

(g) No Surrender. No act or conduct of Landlord, whether consisting of the
acceptance of the keys to the Premises, or otherwise, shall be deemed to be or
constitute an acceptance of the surrender of the Premises by Tenant prior to the
expiration of the Term, and such acceptance by Landlord of surrender by Tenant
shall only flow from and must be evidenced by a written acknowledgment of
acceptance of surrender signed by Landlord. The surrender of this Lease by
Tenant, voluntarily or otherwise, shall not work a merger unless Landlord elects
in writing that such merger takes place, but shall operate as an assignment to
Landlord of any and all existing subleases, or Landlord may, at its option,
elect in writing to treat such surrender as a merger terminating Tenant’s estate
under this Lease, and thereupon Landlord may terminate any or all such subleases
by notifying the sublessee of its election so to do within (5) days after such
surrender.

26. Attorney’s Fees. In the event any legal action or proceeding, including
arbitration and declaratory relief, is commenced for the purpose of enforcing
any rights or remedies pursuant to this Lease, the prevailing party shall be
entitled to recover from the non-prevailing party reasonable attorneys’ fees, as
well as costs or suit, in said action or proceeding, whether or not such action
is prosecuted to judgment.

27. Taxes. Tenant shall be liable for and shall pay, prior to delinquency, all
taxes levied against personal property and trade or business fixtures of Tenant.
If any alteration, addition or improvement installed by Tenant pursuant to
Paragraph 11, or any personal property, trade fixture or other property of
Tenant, is assessed and taxed with the Property, Tenant shall pay such taxes to
Landlord within fifteen (15) days after delivery to Tenant of a statement
therefor.

28. Effect of Conveyance. The term “Landlord” as used in this Lease, means only
the owner for the time being of the Property containing the Building, so that,
in the event of any sale of the Property or the Building, Landlord shall be and
hereby is entirely freed and relieved of all covenants and obligations of
Landlord hereunder accruing from and after the transfer, and it shall be deemed
and construed, without further agreement between the parties and the purchaser
at any such sale, that the purchaser of the Property or the Building has assumed
and agreed to carry out any and all covenants and obligations of Landlord
hereunder.

 

28



--------------------------------------------------------------------------------

29. Tenant’s Estoppel Certificate. From time to time, upon written request of
Landlord, Tenant shall execute, acknowledge and deliver to Landlord or its
designee, a written certificate stating (a) the date this Lease was executed,
the Commencement Date of the Term and the date the Term expires; (b) the date
Tenant entered into possession of the Premises for purposes of the Commencement
Date; (c) the current amount of Base Rent and Additional Rent payable by Tenant
hereunder and the date to which such Rent has been paid; (d) that this Lease is
in full force and effect and has not been assigned, modified, supplemented or
amended in any way (or, if assigned, modified, supplemented or amended,
specifying the date and terms of any agreement so affecting this Lease);
(e) that this Lease represents the entire agreement between the parties with
respect to Tenant’s right to use and occupy the Premises (or specifying such
other agreements, if any): (f) that all obligations under this Lease to be
performed by Landlord as of the date of such certificate have been satisfied (or
specifying those as to which Tenant claims that Landlord has yet to perform);
(g) that all required contributions by Landlord to Tenant on account of the
Tenant Improvements or other improvements, alterations or additions to the
Premises have been received (or stating exceptions thereto); (h) to the best of
Tenant’s knowledge that on such date there exist no defenses or offsets that
Tenant has against the enforcement of this Lease by Landlord (or stating
exceptions thereto); (i) that no Base Rent or Additional Rent payable by Tenant
hereunder has been paid more than one (1) month in advance (or stating
exceptions thereto); (j) that if a security deposit has been made with Landlord,
stating the amount thereof; and (k) any other matters evidencing the status of
this Lease that may be reasonably required either by a lender making a loan to
Landlord to be secured by a deed of trust covering the Premises or by a
purchaser of the Premises. Any such certificate delivered pursuant to this
Paragraph 29 may be relied upon by a prospective purchaser of Landlord’s
interest or a mortgagee of Landlord’s interest or assignee of any mortgage upon
Landlord’s interest in the Premises. If Tenant shall fail to provide such
certificate within ten (10) days of receipt by Tenant of a written request by
Landlord as herein provided, such failure shall, at Landlord’s election,
constitute an Event of Default under this Lease.

30. Subordination. Landlord shall have the right to cause this Lease to be and
remain subject and subordinate to any and all mortgages or deeds of trust that
may hereafter be executed covering the Premises (“Encumbrances”), or any
renewals, modifications, consolidations, replacements or extensions thereof, for
the full amount of all advances made or to be made thereunder and without regard
to the time or character of such advances, together with interest thereon and
subject to all the terms and provisions thereof, provided, that, in the event of
the foreclosure of any such Encumbrance, so long as Tenant is not in default
hereunder, the holder thereof (“Holder”) shall agree to recognize Tenant’s
rights under this Lease as long as Tenant shall pay the Rent as and when due
pursuant to the terms of this Lease and observe and perform all the provisions
of this Lease to be observed and performed by Tenant. Within ten (10) days after
Landlord’s written request, Tenant shall execute, acknowledge and deliver any
and all reasonable documents required by Landlord or the Holder to effectuate
such subordination and non-disturbance. If Tenant fails to do so, such failure
shall, at Landlord’s option, constitute an Event of Default under this Lease.
Notwithstanding anything to the contrary set forth in this Paragraph 30, Tenant
hereby agrees to attorn to any person or entity purchasing or otherwise
acquiring the Premises at any sale or other proceeding or pursuant to the
exercise of any other rights, powers or remedies under an Encumbrance provided
that such person or entity has granted a non-disturbance to Tenant as described
above. Landlord hereby represents to Tenant that there are no Encumbrances as of
the date of execution of this Lease. As a condition to the

 

29



--------------------------------------------------------------------------------

subordination of this Lease to any future Encumbrances, Tenant shall receive a
non-disturbance agreement from the Holder of such Encumbrance, in recordable
form and otherwise reasonably acceptable to Tenant, providing that, so long as
no Event of Default has occurred and is continuing under this Lease, the Holder
thereof shall recognize Tenant’s rights under this Lease, and this Lease shall
continue in full force and effect as a direct lease between such Holder and
Tenant notwithstanding any such foreclosure or enforcement proceeding.

31. Environmental Covenants.

(a) As used herein, the term “Hazardous Material” shall mean any substance or
material which has been determined by any state, federal or local governmental
authority to be capable of posing a risk of injury to health, safety or
property, including all of those materials and substances designated as
hazardous or toxic by the city in which the Premises are located, the U.S.
Environmental Protection Agency, the Consumer Product Safety Commissions, the
Food and Drug Administration, the California Water Resources Control Board, the
Regional Water Quality Control Board, San Francisco Bay Region, the California
Air Resources Board, CAL/OSHA Standards Board, Division of Occupational Safety
and Health, the California Department of Food and Agriculture, the California
Department of Health Services, and any federal agencies that have overlapping
jurisdiction with such California agencies, or any other governmental agency now
or hereafter authorized to regulate materials and substances in the environment.
Without limiting the generality of the foregoing, the term “Hazardous Material”
shall include all of those materials and substances defined as “hazardous
materials” or “hazardous waste” in Sections 66680 through 66685 of Title 22 of
the California Administrative Code, Division 4, Chapter 30, as the same
products, fractions, constituents and sub-constituents of petroleum or
petroleum-related substances, asbestos, and any other materials requiring
remediation now or in the future under federal, state or local statutes,
ordinances, regulations or policies.

(b) Tenant represents, warrants and covenants (i) that subject to the provisions
of Paragraph 8(a) it will use and store in, on or about the Premises, only those
Hazardous Materials that are necessary for Tenant to conduct its business
activities on the Premises, (ii) that, with respect to any such Hazardous
Materials, Tenant shall comply with all applicable federal, state and local
laws, rules, regulations, policies and authorities relating to the storage, use,
disposal or cleanup of Hazardous Materials, including, but not limited to, the
obtaining of proper permits, and (iii) that it will not dispose of any Hazardous
Materials in, on or about the Premises under any circumstances.

(c) Tenant shall immediately notify Landlord of any inquiry, test, investigation
or enforcement proceeding by or against Tenant, Landlord or the Premises
concerning a Hazardous Material and affecting the Premises or the Property.
Tenant acknowledges that Landlord, as the owner of the Premises, shall have the
right to negotiate, defend, approve and appeal, any action taken or order issued
with regard to a Hazardous Material by an applicable governmental authority.
Landlord shall immediately notify Tenant of any inquiry, test, investigation or
enforcement proceeding against the Premises concerning a Hazardous Material on
the Premises. Tenant shall pay Landlord’s cost of negotiating, defending or
appealing any action or order issued with regard to any Hazardous Material by an
applicable governmental authority if Tenant caused, permitted or suffered such
Hazardous Material to come onto the Premises.

 

30



--------------------------------------------------------------------------------

(d) If Tenant’s storage, use or disposal of any Hazardous Material in, on or
adjacent to the Premises results in any contamination of the Premises, the
Building or the Property (or the soil or surface, or groundwater under the
property) (1) requiring remediation under federal, state or local statutes,
ordinances, regulations, or policies, or (2) at levels which are unacceptable to
Landlord, in Landlord’s reasonable judgment, Tenant agrees to clean up said
contamination. Tenant further agrees to indemnify, defend and hold Landlord
harmless from and against any claims, liabilities, suits, causes of action,
costs, expenses or fees, including reasonable attorneys’ fees and costs, which
Landlord may incur arising out of or in connection with any remediation, cleanup
work, inquiry or enforcement proceeding in connection therewith, and any
Hazardous Materials currently or hereafter used, stored or disposed of by Tenant
or its agents, employees, contractors or invitees in, on or adjacent to the
Premises.

(e) Notwithstanding any other right of entry granted to Landlord under this
Lease, Landlord shall have the right upon reasonable prior written notice
(except in an emergency or in a situation where there is a danger of immediate
further contamination, in which case only such prior notice as may reasonably be
given will be required) to enter the Premises or to have consultants enter the
Premises throughout the Term of this Lease for the purpose of (1) determining
whether the Premises are in conformity with federal, state and local statues,
regulations, ordinances, and policies including those pertaining to the
environmental condition of the Premises, (2) conducting an environmental audit
or investigation of the Premises for purposes of sale, transfer, conveyance or
financing, (3) determining whether Tenant has complied with this Paragraph 31,
and (4) determining the corrective measures, if any, required of Tenant to
ensure the safe use, storage and disposal of Hazardous Materials, or to remove
Hazardous Materials (except to the extent used, stored or disposed of by Tenant
or its agents, employees, contractors or invitees in compliance with applicable
law). Tenant agrees to provide access and reasonable assistance for such
inspections. Such inspections may include, but are not limited to, entering the
Premises or adjacent property with drill rigs or other machinery for the purpose
of obtaining laboratory samples. Landlord shall not be limited in the number of
such inspections during the term of this Lease but shall not perform such
inspections more than once in any twelve-month period unless Landlord has reason
to suspect or believe that Tenant is in violation of the provisions of this
Paragraph 31. To the extent such inspection discloses the presence of Hazardous
Materials used, stored or disposed of other than in accordance with subparagraph
(b)(ii) above, Tenant shall reimburse Landlord for the reasonable cost of such
inspections within ten (10) days of receipt of a written statement thereof. If
the consultants conducting such inspections determine that the Premises is
contaminated with Hazardous Materials used, stored or disposed of by Tenant or
its agents, employees, contractors or invitees in violation of Paragraph 31(b),
Tenant shall, in a timely manner, at its expense, remove such Hazardous
Materials or otherwise comply with the recommendations of such consultants to
the reasonable satisfaction of Landlord and any applicable governmental
agencies. The right granted to Landlord herein to inspect the Premises shall not
create a duty on Landlord’s part to inspect the Premises, or liability of
Landlord for Tenant’s use, storage or disposal of Hazardous Materials, it being
understood that Tenant shall be solely responsible for all liability in
connection therewith. Landlord shall be liable for the gross negligence or
willful misconduct of Landlord or its agents, employees or consultants in
conducting the aforementioned inspections.

(f) Tenant shall surrender the Premises to Landlord upon the expiration or
earlier termination of this Lease free of debris, waste and Hazardous Materials
used, stored or

 

31



--------------------------------------------------------------------------------

disposed of by Tenant or its agents, employees, contractors or invitees, and in
a condition which complies with all governmental statutes, ordinances,
regulations and policies and the provisions of this Paragraph 31.

(g) Tenant’s obligations under this Paragraph 31 shall survive termination of
this Lease, and Tenant waives the statute of limitations, as to Landlord,
applicable to any action brought hereunder.

(h) Landlord hereby discloses to Tenant that the Premises and the Property are
in an area in which contamination of soils or groundwater by Hazardous Materials
may exist as a result of the actions of a third party. If Tenant desires more
definite information regarding the existence or possible existence of
contamination by Hazardous Materials of soils or groundwater of or beneath the
Premises, the Property, or other real property in the general area of the
Property, then Tenant shall investigate such matters. Notwithstanding the
foregoing, Landlord shall use commercially reasonable efforts to obtain written
confirmation from the California Regional Water Quality Control Board that no
action will be taken against a tenant of the Premises, in form similar to that
certain letter attached hereto as Exhibit I.

32. Notices. All notices, demands, requests, consents, approvals, submittals or
communications which may or are to be required or permitted to be given to
either party by the other hereunder shall be in writing and shall be sent by
United States mail, postage prepaid, certified, or by personal delivery or
overnight courier, addressed to the addressee at the address for such addressee
as specified below, or to such other place as such party may from time to time
designate in a notice to the other party given as provided herein. Notice shall
be deemed given and effective upon actual receipt (in the case of personal
service or overnight courier) or two days after deposit in the United States
mail, to the following addresses:

 

To the Landlord:     Christensen Holdings, L.P.    801 American Street    San
Carlos, CA 94070    Attention: Gavin Christensen To the Tenant:    Silicon
Graphics, Inc.    1140 East Arques Avenue    Sunnyvale, CA 94085    Attention:
Mary Clifford    and    Silicon Graphics, Inc.    1140 East Arques Avenue   
Sunnyvale, CA 94085    Attention: Vice President of Facilities with copies to:
   Silicon Graphics, Inc.    1200 Crittenden Lane    Mountain View, CA 94043   
Attention: Mary Clifford/Vice President of Facilities

 

32



--------------------------------------------------------------------------------

   (Prior to Commencement Date)    and    United Properties    3500 American
Boulevard W — #200    Bloomington, MN 55431    Attention: Jill Campbell/Lease
Administrator

33. Waiver. The waiver of any breach of any term, covenant or condition of this
Lease shall not be deemed to be a waiver of such term, covenant or condition or
any subsequent breach of the same or any other term, covenant or condition
herein contained. The subsequent acceptance of Rent by Landlord shall not be
deemed to be a waiver of any preceding breach by Tenant, other than the failure
of Tenant to pay the particular rental so accepted, regardless of Landlord’s
knowledge of such preceding breach at the time of acceptance of such Rent. No
delay or omission in the exercise of any right or remedy of Landlord following
the occurrence of an Event of Default shall impair such a right or remedy or be
construed as a waiver. Any waiver by landlord of any Event of Default must be in
writing and shall not be a waiver of any other Event of Default concerning the
same or any other provisions of this Lease.

34. Holding Over. Any holding over after the expiration of the Term, without the
express written consent of Landlord, shall constitute an Event of Default and,
without limiting Landlord’s remedies provided in this Lease, such holding over
shall be construed to be a tenancy at sufferance, at a rental rate of one
hundred fifty percent (150%) of the Base Rent last due in this Lease, plus
Additional Rent, and shall otherwise be on the terms and conditions herein
specified, so far as applicable.

35. Successors and Assigns. The terms, covenants and conditions of this Lease
shall, subject to the provisions as to assignment, apply to and bind the heirs,
successors, executors, administrators and assigns of all of the parties hereto.
If Tenant shall consist of more than one entity or person, the obligations of
Tenant under this Lease shall be joint and several.

36. Time. Time is of the essence of this Lease and each and every term,
condition and provision herein.

37. Brokers. Landlord represents and warrants to Tenant that neither it nor its
officers or agents nor anyone acting on its behalf has dealt with any real
estate broker except CPS and Holcomb Realty (“Landlord’s Brokers”) and Tenant
represents to Landlord that Liberty-Greenfield/California, Inc. (“Tenant’s
Broker”) is its sole real estate broker in such negotiations, and each party
agrees to indemnify and hold harmless the other from any claim or claims, and
costs and expenses, including attorney’s fees, incurred by the indemnified party
in conjunction with any such claim or claims of any other broker or brokers to a
commission in connection with this Lease as a result of the actions of the
indemnifying party. Landlord shall pay a commission to Landlord’s Brokers in
accordance with a separate agreement among Landlord and Landlord’s Brokers. In
addition, Landlord shall pay a commission to Tenant’s Broker in the aggregate
amount of $487,652, such amount to be paid one-half ($243,826) on October 5,
2006 and one-half ($243,826) on the Commencement Date. Landlord hereby
indemnifies and agrees to hold Tenant harmless from any claims, costs or
expenses made by

 

33



--------------------------------------------------------------------------------

Tenant’s Broker or Landlord’s Broker against Tenant for any commissions due and
payable to them by Landlord hereunder. Tenant hereby indemnifies and agrees to
hold Landlord harmless from any claims, costs or expenses made by Tenant’s
Broker against Landlord in connection with any dispute between Tenant and
Tenant’s Broker (other than a dispute regarding or arising from Landlord’s
failure to pay, at the times and in the amounts provided above, any commissions
which Landlord is obligated to pay hereunder to Tenant’s Broker). No brokerage
fee or commission shall be paid by Landlord on any renewal of this Lease, or the
exercise of any option to extend the term under this Lease.

38. Rules and Regulations. Tenant agrees to comply with such reasonable rules
and regulations as Landlord may adopt from time to time for the orderly and
proper operating of the Building and parking and other common areas provided
that similar rules and regulations are also applicable to other tenants of the
Property. Such rules may include but shall not be limited to the following:
(a) restriction of employee parking to a limited, designated area or areas; and
(b) regulation of the removal, storage and disposal of Tenant’s refuse and other
rubbish at the sole cost and expense of Tenant. The rules and regulations shall
be binding upon Tenant upon delivery of a copy of them to Tenant. Landlord shall
not be responsible to Tenant for the failure of any other person to observe and
abide by any of said rules and regulations. In the event of any conflict between
the rules and regulations and this Lease, this Lease shall control.

39. Mortgagee Protection.

(a) Modifications for Lender. If, in connection with obtaining financing for the
Premises or any portion thereof, Landlord’s lender shall request reasonable
modifications to this Lease as a condition to such financing, Tenant shall not
unreasonably withhold, delay or defer its consent to such modifications,
provided such modifications do not impact any Rent or other payments to be made
by Tenant hereunder or otherwise adversely affect Tenant’s rights or increase
Tenant’s obligations under this Lease.

(b) Rights to Cure. Tenant agrees to give to any Holder, by registered mail, at
the same time as it is given to Landlord, a copy of any notice of default given
to Landlord, provided that prior to such notice Tenant has been notified, in
writing, (by way of notice of assignment of rents and leases, or otherwise) of
the address of such Holder. Tenant further agrees that if Landlord shall have
failed to cure such default within the time provided for in this Lease, then the
Holder shall have an additional twenty (20) days after expiration of such
period, or after receipt of such notice from Tenant (if such notice to the
Holder is required by this Paragraph 39(b), whichever shall last occur, within
which to cure such default or if such default cannot be cured within that time,
then such additional time as may be necessary if within such twenty (20) days,
any Holder has commenced and is diligently pursuing the remedies necessary to
cure such default (including but not limited to commencement of foreclosure
proceedings, if necessary to effect such cure), in which event this Lease shall
not be terminated.

40. Entire Agreement. This Lease, including the exhibits, schedules and any
addenda attached hereto, which are hereby incorporated herein by this reference,
contains the entire agreement of the parties hereto, and no representations,
inducements, promises or agreements, oral or otherwise, between the parties, not
embodied herein or therein, shall be of any force and effect.

 

34



--------------------------------------------------------------------------------

41. Construction. This Lease shall be construed and interpreted in accordance
with the laws of the State of California. The parties acknowledge and agree that
no rule of construction to the effect that any ambiguities are to be resolved
against the drafting party shall be employed in the interpretation of this
Lease, including the exhibits, schedules and any addenda attached hereto. All
captions in this Lease are for reference only and shall not be used in the
interpretation of this Lease. Whenever required by the context of this Lease,
the singular shall include the plural, the masculine shall include the feminine,
and vice versa. If any provision of this Lease shall be determined to be illegal
or unenforceable, such determination shall not affect any other provision of
this Lease and all such other provisions shall remain in full force and effect.

42. Representations and Warranties of Tenant. Tenant hereby makes the following
representations and warranties, each of which is material and being relied upon
by Landlord, is true in all respects as of the date of this Lease, and shall
survive the expiration or termination of the Lease.

(a) Tenant is duly organized, validly existing and in good standing under the
laws of the state of its organization and the persons executing this Lease on
behalf of Tenant have the full right and authority to execute this Lease on
behalf of Tenant and to bind Tenant without the consent or approval of any other
person or entity. Subject to the satisfaction of the Effectiveness Condition (as
defined below), Tenant has full power, capacity, authority and legal right to
execute and deliver this Lease and to perform all of its obligations hereunder.
Upon the effectiveness of this Lease on the Effective Date, this Lease will
constitute the legal, valid and binding obligation of Tenant, enforceable in
accordance with its terms.

(b) Other than the Existing Bankruptcy Case and in connection with any
proceedings arising therefrom or therein, Tenant has not (1) made a general
assignment for the benefit of creditors, (2) filed any voluntary petition in
bankruptcy or suffered the filing of an involuntary petition by any creditors,
(3) suffered the appointment of a receiver to take possession of all or
substantially all of its assets, (4) suffered the attachment or other judicial
seizure of all or substantially all of its assets, (5) admitted in writing its
inability to pay its debts as they come due, or (6) made an offer of settlement,
extension or composition to its creditors generally.

43. Outside Areas.

(a) Subject to the terms and conditions of this Lease and such rules and
regulations as Landlord may from time to time prescribe, Tenant and Tenant’s
employees, invitees, guests and customers shall have the nonexclusive right to
use the access roads, parking areas, and facilities within the Property,
exclusive of the Building and the other buildings on the Property, provided and
designated by Landlord for the general use and convenience of all occupants of
the Property, which areas and facilities are referred to herein collectively as
the “Outside Area.” This right shall terminate upon the termination of this
Lease. Landlord reserves the right from time to time to make changes in the
shape, size, location, amount and extent of the Outside Area. Landlord further
reserves the right to promulgate such reasonable rules and regulations relating
to the use of the Outside Area and any part or parts thereof, as Landlord may
deem appropriate for the best interests of the occupants of the Property. The
rules and regulations shall be binding upon Tenant upon delivery of a copy of
them to Tenant and

 

35



--------------------------------------------------------------------------------

Tenant shall abide by them and cooperate in their observance. Such rules and
regulations may be amended by Landlord from time to time, with or without
advance notice, and all amendments shall be effective upon delivery of a copy to
Tenant. Tenant agrees to require its employees, executives, invitees, guests and
customers to abide by such rules and regulations including parking regulations.

(b) Landlord shall operate, manage and maintain the Outside Area, and
landscaping and the surface of the exterior walls. The manner in which the
Outside Area shall be maintained and the expenditures for such maintenance shall
be at the discretion of Landlord.

(c) No materials, supplies, equipment, finished products or semi-finished
products, raw materials or articles of any nature shall be stored upon or
permitted to remain outside of the Building, except with the prior written
consent of the Landlord. No waste materials or refuse shall be dumped upon or
permitted to remain upon any part of the Property outside of the Building,
unless approved by Landlord.

(d) Tenant shall not use solid hard tires on any fork lifts or dollies on paved
parking, truck loading or driveway areas, and in the event Tenant violates this
provision, Tenant shall be responsible for the cost of resurfacing the entire
damaged area.

44. Parking. Motor vehicle parking shall be non-exclusive, subject to
reallocation by Landlord from time to time. Landlord reserves the right to
designate from time to time the parking spaces for vehicles of Tenant and its
employees, guests and invitees provided that in such instance Landlord shall
make every effort to allocate the parking spaces closest to the Building for the
use of Tenant and its employees, guests and invitees. Tenant shall have the
right to a total parking allocation equal to 3.62 parking spaces for every 1,000
rentable square feet of the Premises and no additional fees or charges shall be
paid by Tenant for the use of such parking spaces (except that any
governmentally imposed charges or fees for parking may be included in the
Outside Area Expenses payable by Tenant). Tenant agrees that Landlord shall have
no responsibility for policing these parking spaces or seeing that they are used
exclusively by Tenant’s employees, guests, or invitees. Tenant shall not at any
time park or permit the parking of Tenant’s trucks or other vehicles, or the
trucks or other vehicles of others, in driveways or adjacent to loading areas as
to interfere in any way with the use of such areas, nor shall Tenant at any time
park or permit the parking of Tenant vehicles or trucks, or the vehicles or
trucks of Tenant’s suppliers or invitees, in any portion of the parking areas
not designated by Landlord for such use by Tenant. Tenant shall not park or
permit to be parked inoperative vehicles or equipment on any portion of the
Outside Area and agrees that no vehicle will be parked on the Outside Area for
longer than eighteen (18) hours in any twenty-four (24) hour period.

45. Calculation of Rentable Square Feet. The square footage of building area
referred to in this Lease is calculated by utilizing measurements from either
the outer extent (drip line) of roofed areas or from the outside of exterior
walls.

46. Roof Rights.

(a) Tenant’s Equipment. Subject to the terms and conditions set forth in this
Paragraph 46, and Tenant’s receipt of all necessary governmental approvals,
Tenant shall have

 

36



--------------------------------------------------------------------------------

the right to install and operate a satellite dish or dishes on the roof of the
Building, and related cabling within the Building risers (collectively,
“Tenant’s Equipment”), at no charge to Tenant for the use of the roof and the
risers, for the purpose of transmitting and/or receiving microwave or radio
signals, in a manner consistent with Tenant’s business. Tenant shall, however,
be responsible for all costs associated with the installation, maintenance and
repair of Tenant’s Equipment as well as any utility costs associated with the
operation of Tenant’s Equipment. The number, size, location and method of
installing or affixing Tenant’s Equipment on the roof shall subject to the prior
approval of Landlord, which approval shall not be unreasonably withheld, delayed
or conditioned so long as Tenant’s Equipment can be installed and operated on
the roof of the Building without damaging the Building structure. Installation
shall be designed and supervised by a duly registered and qualified professional
engineer or architect approved by the Landlord. The installation shall be
actually fastened (bolted, welded or otherwise positively anchored, not
ballasted) to the structure and properly flashed to the roof membrane with all
necessary work to preserve the roof integrity and any warranties. Any future
installations or changes in Tenant’s Equipment shall be subject to all the
conditions and restrictions for original installation of Tenant’s Equipment as
set forth herein, and shall be subject to Landlord’s prior approval. For any
transmitting device, the Tenant shall submit data to the Landlord detailing
necessary safety precautions that will be used on the installation, including
EMF output, in keeping with accepted operating and safety standards. Tenant
shall not be permitted to assign or sublet the Tenant’s Equipment installation
and operation rights to any other party. The right to operate Tenant’s Equipment
shall expire upon the expiration or sooner termination of this Lease, at which
time Tenant shall remove all of Tenant’s Equipment, including all cabling, from
the Building and repair any damage to the Building caused by the installation,
operation or removal of Tenant’s Equipment. Landlord shall have the right to do
maintenance, repairs and remodeling to the Building and roof space at any time
without Tenant’s prior approval provided that none of such maintenance, repairs
or remodeling interferes with the use of the Premises by Tenant or the conduct
of Tenant’s business in the Building.

(b) Cabling. In the event that Tenant desires to run any cable through the
Building in connection with the installation and maintenance of Tenant’s
Equipment, Tenant agrees to submit working drawings to the Landlord specifying
the following: (i) the locations throughout the Building where the cable will be
located; (ii) the manner in which the cabling will be run through the Building;
(iii) the communications closets, if any, which will be utilized in installing
and maintaining such cabling; (iv) the amount of cable which will be required to
be utilized; and (v) the type of cable which will be utilized. Such working
drawings are subject to Landlord’s approval (which approval shall not be
unreasonably withheld, conditioned or delayed) and Tenant shall not install any
cabling or perform any work until such working drawings have been approved by
the Landlord. Additionally, Tenant agrees that all cable shall be shielded
cable, that the cable coating shall comply with all applicable fire codes and is
properly labeled so that it can be identified by the Landlord, Landlord’s agents
or third parties. Tenant further agrees to provide Landlord reasonable notice
prior to installing any cable, and such notice shall set forth the times at
which Tenant expects to be installing or working on such cables.

47. Effectiveness of Lease. Landlord acknowledges that, as of the date of
execution and delivery of this Lease, Tenant is a debtor-in-possession under
that certain chapter 11 case styled In re Silicon Graphics, Inc. et al., Case
No. 06-10977 (BRL) (the “Existing Bankruptcy

 

37



--------------------------------------------------------------------------------

Case”) pending in the United States Bankruptcy Court for the Southern District
of New York (the “Bankruptcy Court”). Notwithstanding anything to the contrary
contained in this Lease and except as otherwise provided in Paragraph 3(d), this
Lease shall become effective only upon Tenant having been authorized to enter
into this Lease by order of the Bankruptcy Court and such order shall have not
been reversed, vacated or stayed and the time to appeal, petition for
certiorari, or move for a new trial, reargument or rehearing shall have expired,
and no appeal, petition for certiorari or other proceedings for a new trial or
rehearing shall then be pending (such condition to the effectiveness of this
Lease being referred to herein as the “Effectiveness Condition”). The date on
which the Effectiveness Condition is satisfied is referred to herein as the
“Effective Date.” If the Effectiveness Condition has not been satisfied on or
prior to September 20, 2006, then either party shall have the right, by written
notice given to the other party, to terminate this Lease, whereupon neither
party hereto shall have any further rights or obligations hereunder except as
otherwise provided in Paragraph 3(d).

48. Option to Extend.

(a) Option Term. Provided that an Event of Default shall not have occurred and
be continuing, either at the time of exercise or at the time the extended Term
commences, Tenant shall have the option to extend the initial Term of this Lease
for an additional period of five (5) years (the “Option Period”) with respect to
all of the Premises, on the same terms, covenants and conditions provided
herein, except that the Base Rent payable hereunder during the Option Period
shall be ninety-five percent (95%) of the then fair market rental value of the
Premises, as determined pursuant to Paragraph 48(b). Tenant shall exercise its
option, if at all, by giving Landlord written notice (the “Option Notice”) at
least six (6) months but not more than twelve (12) months prior to the
expiration of the initial Term of this Lease.

(b) Option Period Rent.

(1) The “then fair market rental value of the Premises” shall be defined to mean
the fair market rental value of the Premises as of the commencement of the
Option Period, taking into consideration the uses permitted under this Lease,
the quality, size, design and location of the Premises, and the rent for
comparable buildings located in Sunnyvale, and shall be determined as provided
in this Paragraph 48(b)(1). The parties shall have thirty (30) days after
Landlord receives the Option Notice within which to agree on the then fair
market rental value of the Premises. If the parties so agree within said period,
they shall immediately execute an amendment to this Lease stating the Base Rent
for the Option Period based upon ninety-five percent (95%) of the then fair
market rental value of the Premises. If the parties are unable to so agree
within said period then the then fair market rental value of the Premises shall
be determined in accordance with Paragraph 48(b)(2).

(2) Within seven (7) days after the expiration of the thirty (30) day period set
forth in Paragraph 48(b)(i), each party, at its sole cost and by giving notice
to the other party, shall appoint an independent real estate appraiser with at
least five (5) years’ full-time commercial appraisal experience in the area in
which the Premises are located to determine the then fair market rental value of
the Premises for the Option Period. If a party does not appoint an appraiser
within ten (10) days after the other party has given notice of the name of its
appraiser, the single appraiser appointed shall be the sole appraiser and shall
determine the then fair market rental value of the Premises. If the two
(2) appraisers are appointed by the parties as stated in

 

38



--------------------------------------------------------------------------------

this paragraph, they shall meet promptly and attempt to determine the then fair
market rental value of the Premises. If they are unable to agree within thirty
(30) days after the second appraiser has been appointed, they shall attempt to
elect a third appraiser meeting the qualifications stated in this paragraph
within ten (10) days after the last day the two (2) appraisers are given to
determine the then fair market rental value of the Premises. If they are unable
to agree on the third appraiser, either of the parties to this Lease, by giving
ten (10) days’ notice to the other party, can apply to the Santa Clara County
Superior Court, for the selection of a third appraiser who meets the
qualifications stated in this paragraph. Each of the parties shall bear one-half
(1/2) of the cost of appointing the third appraiser and of paying the third
appraiser’s fee. The third appraiser, however selected, shall be a person who
has not previously acted in any capacity for either party.

(3) Within thirty (30) days after the selection of the third appraiser, a
majority of the appraisers shall determine the then fair market rental value of
the Premises for the Option Period. If a majority of the appraisers are unable
to do so within said period of time, the three (3) appraisals shall be added
together and their total divided by three (3); the resulting quotient shall be
deemed to be the then fair market rental value of the Premises. If, however, the
low appraisal and/or the high appraisal are/is more than ten percent (10%) lower
or higher, respectively, than the middle appraisal, then the low appraisal
and/or the high appraisal, respectively, shall be disregarded. If only one
appraisal is disregarded, the remaining two (2) appraisals shall be added
together and their total divided by two (2); the resulting quotient shall be
deemed to be the then fair market rental value of the Premises. If both the low
appraisal and the high appraisal are disregarded as stated in this paragraph,
then only the middle appraisal shall be used as the result of the appraisal.
After the fair market rental value of the Premises has been determined, the
appraisers shall immediately notify the parties and the parties shall amend this
Lease to set forth the Base Rent for the Option Period based upon ninety-five
percent (95%) of the then fair market rental value of the Premises.

(c ) Rights Personal to Tenant. The option to extend the Term set forth herein
is personal to Silicon Graphics, Inc. and to any Permitted Assignee and shall
not be transferred or assigned to any other third party; provided, however, that
if the net worth of an assignee (other than a Permitted Assignee) then in
possession of the Premises is equal to or greater than the net worth of Silicon
Graphics, Inc. as of the date of exercise of the option to extend the Term
pursuant to Paragraph 48, then the option may be assigned to such assignee.

49. Interest on Past Due Obligations. Any Base Rent or Additional Rent due
Landlord hereunder, other than late charges, not received by Landlord within
thirty (30) days following the date on which it was due, shall bear interest
from the thirty-first (31st) day after it was due at the rate of 10% per annum,
but not exceeding the maximum rate allowed by law (the “Interest Rate”), in
addition to the late charge provided for in Paragraph 5.

50. Confidentiality. Except as required by applicable law (including, without
limitation, in connection with the Existing Bankruptcy Case), the Securities and
Exchange Commission regulations, or any securities listing agency rules or
requirements, Landlord and Tenant each agree to keep the terms and conditions of
this Lease confidential and neither party shall disclose any such terms to a
third party without the prior written consent of the other, provided, however,
that the foregoing shall not prohibit Tenant from presenting a copy of this

 

39



--------------------------------------------------------------------------------

Lease to a prospective assignee, sublessee, lender or purchaser nor shall it
prohibit Landlord from presenting a copy of this Lease to a prospective lender
or purchaser of the Building or the Property.

51. Tenant’s Remedy. If, as a consequence of a default by Landlord under this
Lease, Tenant recovers a money judgment against Landlord, such judgment shall be
satisfied only out of the proceeds of sale received upon execution of such
judgment and levied thereon against the right, title and interest of Landlord in
the Property and out of Rent or other income received by Landlord from the
Property or out of consideration received by Landlord from the sale or other
disposition of all or any part of Landlord’s right, title or interest in the
Property or out of insurance proceeds received by Landlord from any damage to or
destruction of the Property, and Landlord’s Agents shall have no personal
liability for any deficiency.

52. Counterparts. This Lease may be executed in one or more counterparts, and
may be signed by each party on a separate counterpart, each of which, taken
together, shall be an original, and all of which shall constitute one and same
instrument.

[THE REMAINDER OF THIS PAGE IS LEFT BLANK]

 

40



--------------------------------------------------------------------------------

Landlord and Tenant have executed and delivered this Lease as of the date first
hereinabove set forth.

 

LANDLORD:   TENANT: Christensen Holdings, L.P., a California limited partnership
  Silicon Graphics Inc., a Delaware corporation By:   The Christensen Company,
LLC, a California limited liability company, General Partner   By:  

/s/ Dennis McKenna

    Its:   CEO and President   By:  

/s/ Herman Christensen, Jr.

        Herman Christensen, Jr., its Manager      



--------------------------------------------------------------------------------

EXHIBIT A

Premises

[See Attached]



--------------------------------------------------------------------------------

EXHIBIT B

Property

Legal Description

All that certain real property situated in the City of Sunnyvale, County of
Santa Clara, State of California, described as follows:

ALL OF PARCEL 2, as shown upon that certain Map entitled, Parcel Map lying
within the City of Sunnyvale, being a resubdivision of Parcels A & B as shown
upon that Record of Survey recorded in Book 285 of Maps, at page 3, City of
Sunnyvale, Santa Clara County, California, which Map was filed for record in the
office of the Recorder of the County of Santa Clara, State of California, on
May 10, 1977 in Book 395 of Maps, at page 23.

Site Plan

[See Attached]



--------------------------------------------------------------------------------

EXHIBIT C

Commencement Date Memorandum

The undersigned parties agree that the Commencement Date under and as defined in
the Lease Agreement dated as of September 7, 2006, entered into between the
parties is                         , 200   and the expiration date of the Lease
Agreement is                         , 200  .

 

LANDLORD:   TENANT: Christensen Holdings, L.P., a California limited partnership
  Silicon Graphics, Inc., a Delaware corporation By:   The Christensen Company,
LLC, a California limited liability company, General Partner   By:  

 

    Its:  

 

  By:  

 

          Herman Christensen, Jr., Manager      



--------------------------------------------------------------------------------

EXHIBIT D

Additional Rent Calculation (Example)

[See Attached]



--------------------------------------------------------------------------------

EXHIBIT E

Tenant Improvements

 

  •   Build–out a central customer lobby area for the space

 

  •   Demo 20% of existing rooms (including specialized lab areas) to create an
open office environment throughout the floor

 

  •   Install the SGI standard Herman Miller Ethospace furniture systems

 

  •   Re-use existing closed door spaces as either employee offices or
phone/focus rooms

 

  •   Build-out break rooms and service areas (copy/ printer) as necessary;
aesthetic upgrade on existing rooms for conference rooms and hard wall offices.

 

  •   Install new CAT5E data cabling for network infrastructure throughout the
entire space

 

  •   Build-out a Fitness Center

 

  •   Build out Customer Training Room and Lab.

 

  •   Re-use existing warehouse and docks for Shipping & Receiving functions

 

  •   Install a new security system utilizing card access and cameras

 

  •   General cosmetic upgrade – paint, repair/replacement of flooring, walls
and ceiling

 

  •   Paint and flooring upgrade in existing cafe

[See Attached Schematic]



--------------------------------------------------------------------------------

EXHIBIT F

Specialized Tenant Improvements

 

  •   Build-out 14000 sq feet of Engineering R&D labs converting existing rooms
and open office space to a consolidated full computer environment.

 

  •   Chilled water plant for lab HVAC.

 

  •   Upgrade/re routing of electrical systems to accommodate systems
requirements in the labs

 

  •   Installation of all new CAT5E data cabling for network infrastructure.

[See Attached Schematic]



--------------------------------------------------------------------------------

EXHIBIT G

Additional Work

 

1. Replacement of eight Trane roof top air conditioning package units; AC-1,
AC-2, AC-3 (40 tons each), AC-4 (50 tons), AC-5, AC-6 (55 tons each) , AC-7 and
AC-8 (50 tons each) and replacement of nine roof top duct furnaces and the
rooftop pneumatic control compressor.

 

2. Includes disconnect and reconnect of all gas and plumbing piping, and
electrical connections.

 

3. Replace missing condensate piping on all rooftop equipment either being
replaced or re-used.

 

4. Include new Ductwork and supports as required to tie new equipment into
existing duct mains.

 

5. Reclaim refrigerant on all units prior to removal.

 

6. Include required permits.

 

7. Include factory start-up, and test.

 

8. Include one year warranty

 

9. Replace equipment with like units, matching size, capacity, weight, etc.

 

10. Include HVAC design drawings and as-builts in CAD format.

 

11. Provide T-24 calculations as required for acquisition of applicable permits.

 

12. Include structural modifications, if required, to support new equipment.



--------------------------------------------------------------------------------

EXHIBIT H

Signage Locations



--------------------------------------------------------------------------------

EXHIBIT I

See Attached